Exhibit 10.6

 

 

 

 

PARIS BASIN PURCHASE AND SALE AGREEMENT

 

 

BY AND AMONG

 

 

HESS OIL FRANCE

 

ZAZA ENERGY FRANCE

 

ZAZA INTERNATIONAL HOLDING LLC

 

AND

 

ZAZA FRANCE S.A.S.

 

 

--------------------------------------------------------------------------------

 

EXECUTION DATE: JULY 25, 2012

 

EFFECTIVE TIME: JUNE 1, 2012

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

1

 

 

Section 1.1

Defined Terms

1

Section 1.2

References and Rules of Construction

1

 

 

 

ARTICLE 2 PURCHASE AND SALE

2

 

 

Section 2.1

Purchase and Sale of Paris Basin Assets

2

Section 2.2

Overriding Royalty Interests

2

Section 2.3

Effective Time; Proration of Costs and Revenues Attributable to the Paris Basin
Assets

2

 

 

 

ARTICLE 3 ADJUSTMENTS

3

 

 

Section 3.1

Adjustments

3

 

 

 

ARTICLE 4 CASUALTIES

4

 

 

Section 4.1

Casualty or Condemnation Loss

4

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE ZAZA PARTIES

5

 

 

Section 5.1

Existence and Qualification

5

Section 5.2

Power

5

Section 5.3

Authorization and Enforceability

5

Section 5.4

No Conflicts

5

Section 5.5

Liability for Brokers’ Fees

6

Section 5.6

Litigation

6

Section 5.7

Taxes and Assessments

6

Section 5.8

Contracts

6

Section 5.9

Payments for Production

7

Section 5.10

Consents and Preferential Purchase Rights

7

Section 5.11

Liens

7

Section 5.12

ZaZa France’s Interests in ZEF

7

Section 5.13

Title to Paris Basin Assets

7

Section 5.14

Payments

7

Section 5.15

Accounts Payable

8

Section 5.16

No Violation of Laws

8

Section 5.17

Independent Evaluation

8

Section 5.18

Solvency/Bankruptcy

8

Section 5.19

Capability

8

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF HESS FRANCE

8

 

 

Section 6.1

Existence and Qualification

8

Section 6.2

Power

8

Section 6.3

Authorization and Enforceability

9

Section 6.4

No Conflicts

9

Section 6.5

Liability for Brokers’ Fees

9

Section 6.6

Litigation

9

Section 6.7

Independent Evaluation

9

Section 6.8

Bankruptcy

10

Section 6.9

Capability

10

 

 

 

ARTICLE 7 COVENANTS OF THE PARTIES

10

 

 

Section 7.1

Consents

10

Section 7.2

Approvals

10

Section 7.3

Public Announcements; Confidentiality

12

Section 7.4

Operation of Business

13

Section 7.5

Existing Interests of ZEF in the Paris Basin Assets

14

Section 7.6

Certain Covenants

14

Section 7.7

Certain Other Covenants

14

Section 7.8

Outstanding Accounts Payable and Third Party Invoices

14

Section 7.9

Abandonment of Wells

15

Section 7.10

Further Assurances

15

 

 

 

ARTICLE 8 CONDITIONS TO PRE-CLOSING AND CLOSING

15

 

 

Section 8.1

Hess France’ Conditions to Pre-Closing and Closing

15

Section 8.2

The ZaZa Parties’ Conditions to Closing

16

 

 

 

ARTICLE 9 PRE-CLOSING AND CLOSING

16

 

 

Section 9.1

Time and Place of Pre-Closing and Closing

16

Section 9.2

Obligations of Hess France on the Pre-Closing Date and on Closing

17

Section 9.3

Obligations of the ZaZa Parties on the Pre-Closing Date and on Closing

17

Section 9.4

True-up Payment and Post-Closing Adjustments

18

 

 

 

ARTICLE 10 TERM AND TERMINATION

19

 

 

Section 10.1

Termination

19

Section 10.2

Effect of Termination

20

Section 10.3

Final Term of Obligations

20

 

 

 

ARTICLE 11 ASSUMPTION; INDEMNIFICATION

20

 

 

Section 11.1

Assumption by the Parties

20

Section 11.2

Indemnification

20

Section 11.3

Indemnification Actions

21

 

ii

--------------------------------------------------------------------------------


 

Section 11.4

Survival; Exclusive Remedy

23

Section 11.5

Post-Closing

24

 

 

 

ARTICLE 12 TAX MATTERS

24

 

 

Section 12.1

Characterization of Certain Payments

24

Section 12.2

ZEF Tax Liability

24

 

 

 

ARTICLE 13 MISCELLANEOUS

25

 

 

Section 13.1

Notice

25

Section 13.2

Tax, Recording Fees, Similar Taxes & Fees

26

Section 13.3

Governing Law; Arbitration

26

Section 13.4

Waivers

26

Section 13.5

Assignment

27

Section 13.6

Entire Agreement

27

Section 13.7

Amendment

27

Section 13.8

No Third Party Beneficiaries

27

Section 13.9

Construction

27

Section 13.10

Limitation on Damages

27

Section 13.11

Disclaimers

28

Section 13.12

Time of Essence

29

Section 13.13

Delivery of Records

30

Section 13.14

Severability

30

Section 13.15

Specific Performance

30

 

iii

--------------------------------------------------------------------------------


 

APPENDICES:

 

Appendix A

-

Definitions

 

EXHIBITS:

 

Exhibit A-1

-

Paris Basin Permits

Exhibit A-2

-

Paris Basin Contracts

Exhibit B-1

-

Forms of Paris Basin Transfer Documents (demandes de mutation and convention de
mutations)

Exhibit B-2

-

Form of Government Notification

Exhibit C

-

Form of Paris Basin ORRI Agreement

Exhibit D-1

-

Form of Officer’s Certificate (Hess)

Exhibit D-2

-

Form of Officer’s Certificate (ZaZa)

Exhibit E

-

Intentionally Omitted

Exhibit F

-

Form of Termination and Mutual Release (Paris Basin Assets)

Exhibit G

-

Form of Amended and Restated Investment Agreement

Exhibit H

-

Form of Delegation of Authority

Exhibit I

-

Form of SEP Assignment Agreement (avenant)

Exhibit J

-

Arbitration Provisions

Exhibit K

-

Certain Covenants

Exhibit L

-

Assignment Agreements

Exhibit M

-

Esternay Prospective Permit Area

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1A

-

Paris Basin Existing Agreements

Schedule 5.6

-

Litigation (ZaZa)

Schedule 5.7

-

Taxes (ZaZa)

Schedule 5.8

-

Contracts (ZaZa)

Schedule 5.10

-

Consents (ZaZa)

Schedule 5.13

-

Interests in Paris Basin Permits

Schedule 6.6

-

Litigation (Hess)

 

iv

--------------------------------------------------------------------------------


 

PARIS BASIN PURCHASE AND SALE AGREEMENT

 

This Paris Basin Purchase and Sale Agreement (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is dated
as of July 25, 2012 (the “Execution Date”), by and among Hess Oil France, a
société par actions simplifiée existing under the Laws of France (“Hess
France”), ZaZa Energy France (formerly known as Toreador Energy France), a
société par actions simplifiée existing under the Laws of France (“ZEF”), ZaZa
France S.A.S., a société par actions simplifiée existing under the Laws of
France (“ZaZa France”) and ZaZa International Holding LLC, a Hungarian limited
liability company (“ZaZa”). Hess France, ZaZa France, ZaZa and ZEF are sometimes
referred to herein as the “Parties” and each, a “Party”.

 

RECITALS:

 

WHEREAS, Hess France and ZEF are parties to the Investment Agreement dated
May 10, 2010 (as amended, including by the Second Amendment Agreement of even
date herewith, the “Investment Agreement”), together with any participation
agreements, operating agreements or other agreements between Hess France or its
Affiliates, on the one hand, and ZEF or its Affiliates, on the other hand, with
respect to oil and gas properties and/or operations in France, including,
without limitation, those agreements listed in Schedule 1A hereto, collectively
the “Paris Basin Existing Agreements”.

 

WHEREAS, the Parties have agreed to terminate their business relationship and,
in connection therewith, to transfer the Paris Basin Assets to Hess France in
accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound by the
terms hereof, agree as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

Section 1.1         Defined Terms.  In addition to the terms defined in the
introductory paragraph and the Recitals of this Agreement, for purposes hereof,
the capitalized terms used herein and not otherwise defined shall have the
meanings set forth in Appendix A.

 

Section 1.2         References and Rules of Construction.  All references in
this Agreement to Exhibits, Schedules, Appendices, Articles, Sections,
subsections, clauses and other subdivisions refer to the corresponding Exhibits,
Schedules, Appendices, Articles, Sections, subsections, clauses and other
subdivisions of or to this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Exhibits, Schedules, Appendices, Articles,
Sections, subsections, clauses and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Article,

 

1

--------------------------------------------------------------------------------


 

Section, subsection, clause or other subdivision unless expressly so limited.
The words “this Article,” “this Section,” “this subsection,” “this clause,” and
words of similar import, refer only to the Article, Section, subsection and
clause hereof in which such words occur. The word “including” (in its various
forms) means including without limitation. All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under GAAP as interpreted as of
the Execution Date. Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
Appendices, Exhibits and Schedules referred to herein are attached hereto and
shall be considered part of this Agreement for all purposes. Reference herein to
any federal, state, local or foreign Law shall be deemed to also refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise, and shall also be deemed to refer to such Laws as in effect as of the
Execution Date or as hereafter amended. Where an equivalent French term is used
in italics following an English term, the meaning of the French term shall
prevail.

 

ARTICLE 2

PURCHASE AND SALE

 

Section 2.1         Purchase and Sale of Paris Basin Assets.  In consideration
of (a) the receipt by ZEF of the Paris Basin ORRI, (b) the assumption by Hess
France of the Paris Basin Assumed Obligations and (c) the payment of an amount
of cash in the amount $1.00 (One Dollar), increased by applicable VAT at the
current rate of 19.6% (the “Purchase Price”), ZEF agrees to sell to Hess France,
and Hess France agrees to purchase and acquire from ZEF, the Paris Basin Assets
upon the terms and subject to the conditions set forth in this Agreement.

 

Section 2.2         Overriding Royalty Interests.  At Closing, following the
transfer of the Paris Basin Assets by ZEF to Hess France, ZEF shall have the
right, pursuant to the terms and conditions of the Paris Basin ORRI Agreement,
to the Paris Basin ORRI (as more fully described in the Paris Basin ORRI
Agreement).

 

Section 2.3         Effective Time; Proration of Costs and Revenues Attributable
to the Paris Basin Assets.

 

(a)                Subject to the other terms and conditions of this Agreement,
(i) possession and ownership of the Paris Basin Assets shall be transferred from
ZEF to Hess France at Closing, (ii) provided that certain financial benefits and
(subject to the remedies of a Party for any breach of a representation, warranty
or covenant herein by another Party) burdens of such assets shall be transferred
effective as of the Effective Time, as described below; and (iii) legal title as
a Titleholder shall, unless otherwise directed by Hess France, be transferred in
accordance with Article 7.

 

(b)                Subject to the occurrence of Closing (i) Hess France shall be
entitled to all production of Hydrocarbons on or after the Effective Time from
or attributable to the Paris Basin Assets (and all products and proceeds
attributable thereto), and to all other rights, benefits, income, proceeds,
receipts and credits accrued on or after the Effective Time with respect to such
assets, (ii) subject to the election by Hess France or ZEF pursuant to Section

 

2

--------------------------------------------------------------------------------


 

3.1(b)(ii), Hess France shall be responsible to pay to ZEF the amounts, if any,
that become due in respect of the Paris Basin ORRI from and after the Effective
Time, and (iii) subject to Hess France’s remedies for a breach of any
representation, warranty or covenant herein by ZEF relating to any such Property
Costs (including the covenants set forth in Section 7.9), Hess France shall be
responsible for (and entitled to any refunds with respect to) all Property Costs
incurred prior to, on or after the Effective Time.

 

(c)                Subject to the occurrence of Closing (i) ZEF shall be
entitled to all production of Hydrocarbons prior to the Effective Time from or
attributable to the Paris Basin Assets (and all products and proceeds
attributable thereto), and to all other income, proceeds, receipts and credits
accrued prior to the Effective Time with respect to such assets, (ii) subject to
the election by Hess France or ZEF pursuant to Section 3.1(b)(ii), ZEF shall be
entitled to the payment of amounts, if any, that become due in respect of the
Paris Basin ORRI on and after the Effective Time, and (iii) except with respect
to ZEF’s liability in the event of any breach of any representation, warranty or
covenant herein by ZEF relating to any such Property Costs (including the
covenants set forth in Section 7.9), ZEF shall no longer be responsible for (or
entitled to any refunds with respect to) all Property Costs incurred prior to,
on or after the Effective Time.

 

(d)                Should any Party receive after Closing any proceeds or other
income to which the other Party is entitled under this Section 2.3, then such
receiving Party shall fully disclose, account for and promptly remit the same to
such other Party.

 

(e)                Should any Party pay after Closing, any Property Costs for
which the other Party is responsible under this Section 2.3, then the
responsible Party shall reimburse the paying Party promptly after receipt of an
invoice with respect to such Property Costs, accompanied by copies of the
relevant vendor or other invoice and proof of payment.

 

ARTICLE 3
ADJUSTMENTS

 

Section 3.1         Adjustments.  All adjustments to the True-up Payment below
shall be made (x) in accordance with the terms of this Agreement and, to the
extent not inconsistent with this Agreement, in accordance with GAAP, and
(y) without duplication (in this Agreement or otherwise). Without limiting the
foregoing, the True-up Payment shall be adjusted as follows, with the resulting
amount (after taking such adjustments into account) being referred to as the
“Adjusted True-up Payment”:

 

(a)                The True-up Payment shall be adjusted upward by the following
amounts (without duplication):

 

(i)        an amount equal to all Property Costs attributable to the ownership
and operation of the Paris Basin Assets that are paid or advanced by ZEF or by
an Affiliate on behalf of ZEF prior to Closing to the extent related to any
period or action or operation occurring on or after the Effective Time, but
excluding any amounts previously reimbursed by Hess France to ZEF pursuant to
Section 2.3(e) and excluding, for the avoidance of doubt, (A) any amounts that
Hess France pays on behalf of ZEF pursuant to

 

3

--------------------------------------------------------------------------------


 

the terms of the Investment Agreement and (B) any amount paid by ZEF pursuant to
Section 7.9;

 

(ii)       an amount equal to, to the extent that such amounts have been
received by Hess France and not remitted or paid to ZEF, (A) all proceeds from
the production of Hydrocarbons from or attributable to the Paris Basin Assets
prior to the Effective Time, and (B) any other proceeds and similar amounts to
which ZEF is entitled pursuant to Section 2.3 (c) with respect to such assets
(provided that, with respect to proceeds attributable to the Paris Basin ORRI
from and after the Effective Time, no adjustment shall be made under this
Section 3.1(a)(ii) with respect to such proceeds if Hess France or ZEF makes the
election pursuant to Section 3.1(b)(ii) below); and

 

(iii)      any other amount expressly provided for elsewhere in this Agreement
or otherwise agreed upon in writing by the Parties as an upward adjustment to
the True-up Payment.

 

(b)                The True-up Payment shall be adjusted downward by the
following amounts (without duplication):

 

(i)        an amount equal to, to the extent that such amounts have been
received by ZEF and not remitted or paid to Hess France, (A) all proceeds from
the production of Hydrocarbons from or attributable to the Paris Basin Assets on
or after the Effective Time (net of Taxes, royalties, concession fees and other
burdens on production payable by ZEF out of such proceeds), and (B) any other
proceeds and similar amounts to which Hess France is entitled pursuant to
Section 2.3 (b) with respect to such assets;

 

(ii)       all amounts paid to ZEF pursuant to Section 8 of the Investment
Agreement; provided that either ZEF or Hess France can elect (by written notice
to the other) that this adjustment be recovered by Hess France through the
retention by Hess France of payments due in respect of the Paris Basin ORRI from
and after the Effective Time until the aggregate of such amounts paid to ZEF
pursuant to Section 8 of the Investment Agreement are fully recovered by Hess
France by the retention of such Paris Basin ORRI payments; and

 

(iii)      any other amount provided for elsewhere in this Agreement or
otherwise agreed upon in writing by the Parties as a downward adjustment to the
True-up Payment.

 

(c)                For the avoidance of doubt, the provisions of Section 12.1
below shall apply, if relevant, to any payments made under this Section 3.1.

 

ARTICLE 4
CASUALTIES

 

Section 4.1         Casualty or Condemnation Loss.  If, after the Execution Date
but prior to the Closing Date, any portion of the Paris Basin Assets is damaged,
destroyed or made unavailable or unusable for the intended purpose by fire or
other casualty or is taken in condemnation or under right of eminent domain
(each a “Casualty Loss”), then the Party with

 

4

--------------------------------------------------------------------------------


 

Knowledge of such Casualty Loss shall promptly notify the other Party. The
Parties shall proceed to Closing, notwithstanding such Casualty Loss, and Hess
France shall accept such assets affected by the Casualty Loss without any
adjustment for a diminution in value on account of such Casualty Loss and ZEF
shall pay and assign to Hess France all amounts and sums paid or payable to ZEF
(or its respective Affiliates) by Third Parties or insurers by reason of the
Casualty Loss, net of any Taxes and other reasonable costs incurred by ZEF with
regard to the collection or receipt of such amounts and funds). ZEF shall use
its Reasonable Efforts to collect all amounts and sums payable to it by Third
Parties or insurers as to any Casualty Loss affecting the Paris Basin Assets;
provided that ZEF shall be required to expend monies if Hess France reimburses
it with respect to such monies at or prior to such expenditure by ZEF.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE ZAZA PARTIES

 

Each ZaZa Party, jointly and severally, represents and warrants to Hess France
the following as of the Execution Date:

 

Section 5.1         Existence and Qualification.  Each of ZEF and ZaZa France is
a société par actions simplifiée, duly incorporated, validly existing under the
Laws of France. ZaZa is a Hungarian limited liability company validly existing
under the Laws of Hungary.

 

Section 5.2         Power.  Each ZaZa Party has the requisite power to enter
into and perform this Agreement and consummate the transactions contemplated by
this Agreement.

 

Section 5.3         Authorization and Enforceability.  The execution, delivery
and performance of this Agreement and all documents required to be executed and
delivered by any ZaZa Party at Pre-Closing and/or Closing, and the performance
of the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary company action on the part of each ZaZa Party. This
Agreement has been duly executed and delivered by each ZaZa Party (and all
documents required hereunder to be executed and delivered by any ZaZa Party at
Pre-Closing and/or Closing will be duly executed and delivered by such ZaZa
Party) and this Agreement constitutes, and at Pre-Closing or Closing (as
applicable, depending on when delivered pursuant hereto) such documents will
constitute, the valid and binding obligations of each ZaZa Party that is a party
thereto, enforceable in accordance with their terms.

 

Section 5.4         No Conflicts.  Assuming the receipt of the consents and
approvals necessary to transfer any of the Paris Basin Assets, the execution,
delivery and performance of this Agreement by each ZaZa Party, and the
transactions contemplated by this Agreement, will not (a) violate any provision
of its articles of association (status) or other organizational or governing
documents of any ZaZa Party, (b) result in default (with due notice or lapse of
time or both) in any material respect or in the creation of any lien or
encumbrance or give rise to any right of termination, cancellation or
acceleration under any material note, bond, mortgage, indenture, license or
agreement to which any ZaZa Party is a party or which affects the Paris Basin
Assets, (c) violate, in any material respect, any judgment, order, ruling or
decree applicable to any ZaZa Party as a party in interest or (d) violate, in
any material respect, any Laws applicable to any ZaZa Party or any of such
assets.

 

5

--------------------------------------------------------------------------------


 

Section 5.5         Liability for Brokers’ Fees.  Neither Hess France nor any of
its Affiliates shall, directly or indirectly, have any responsibility, liability
or expense, as a result of undertakings or agreements of any ZaZa Party or any
of their Affiliates, for brokerage fees, finder’s fees, agent’s commissions or
other similar forms of compensation in connection with this Agreement or any
agreement or transaction contemplated hereby.

 

Section 5.6         Litigation.  Except as set forth in Schedule 5.6, there are
no claims, actions, suits or proceedings pending, or, to the Knowledge of any
ZaZa Party, threatened in writing, before any Governmental Authority or
arbitrator (a) with respect to the Paris Basin Assets or (b) that would
materially impair any ZaZa Party’s ability to perform its obligations under this
Agreement or the documents required to be executed and delivered by any ZaZa
Party pursuant to the terms of this Agreement.

 

Section 5.7         Taxes and Assessments.  Except as disclosed on Schedule 5.7:

 

(a)                ZEF has complied and complies in all respects with its tax
obligations in relation to the sociétés en participation set up together with
Hess France as defined by Section 11.1 (a) and (b) of the Investment Agreement.

 

(b)                There are no Tax liabilities of any ZaZa Party that could
result in liability to Hess France as a transferee or successor or otherwise
attach to the Paris Basin Assets.

 

Section 5.8         Contracts.

 

(a)                Schedule 5.8  sets forth all of the material Paris Basin
Contracts other than the Paris Basin Existing Agreements and the Paris Basin
Contracts entered into by Hess France in its capacity as operator of the Paris
Basin Assets.

 

(b)                The ZaZa Parties are not in material default, and the ZaZa
Parties have not received any written notice of default and, to the Knowledge of
the ZaZa Parties, no claim of default has been threatened, (in each case) under
any Paris Basin Contract or any Paris Basin Permit.

 

(c)                Other than this Agreement and the documents executed and
delivered in connection herewith, there are no Paris Basin Contracts with any
Affiliates of any ZaZa Party which will be binding on Hess France or the Paris
Basin Assets on or after Closing. There are no hedges, swaps, derivatives
contracts or other similar instruments entered into by any ZaZa Party that will
be binding on such assets on or after Pre-Closing.

 

(d)                Except for those Contracts listed in Schedule 5.8, the Paris
Basin Existing Agreements and those Contracts entered into by Hess France in its
capacity as operator of the Paris Basin Assets, none of the Paris Basin Assets
are subject to or burdened by (i) any Contract that can be reasonably expected
to result in aggregate payments or receipts of revenue by any ZaZa Party of more
than $25,000 during the current or any subsequent year, or (ii) any operating
agreement, transportation and processing or similar contract or Hydrocarbon
sales contract (in each case) that is not terminable without penalty on sixty
(60) days’ or less notice. None of the Paris Basin Assets are subject to or
burdened by any indenture, mortgage, loan,

 

6

--------------------------------------------------------------------------------


 

credit or sale-leaseback or similar contract entered into by a ZaZa Party or any
of its Affiliates that will not be terminated at or prior to Pre-Closing.

 

(e)                The ZaZa Parties have provided to Hess France a true and
correct copy of the appraisal dated July 21, 2012 of the Paris Basin Assets
obtained by the ZaZa Parties or their Affiliates from Royal Bank of Canada (the
“Appraisal”).  The ZaZa Parties are not prohibited from disclosing the Appraisal
to any Person in connection with discussions regarding the tax treatment,
structure or strategy of any Party relating to the transactions contemplated
hereby.

 

Section 5.9         Payments for Production.  No ZaZa Party is obligated to
deliver Hydrocarbons, or proceeds from the sale thereof, attributable to the
Paris Basin Properties at some future time without receiving payment therefor at
or after the time of delivery.

 

Section 5.10       Consents and Preferential Purchase Rights.  None of the Paris
Basin Assets are subject to any preferential rights to purchase or, except as
disclosed on Schedule 5.10, required Third Party consents to assignment (in each
case) that are applicable to the transactions contemplated by this Agreement
(except the governmental approvals that are customarily obtained after Closing).
The ZaZa Lenders have consented to the ZaZa Parties entering into this Agreement
and consummating the transactions contemplated hereby and no further consent of
such Persons is required.

 

Section 5.11       Liens.  Except for the Permitted Encumbrances, the Paris
Basin Assets are free and clear of all liens, claims, security interests
(suretés), mortgages, charges and encumbrances created by, through or under ZEF
or any of its Affiliates.

 

Section 5.12       ZaZa France’s Interests in ZEF.  Except as may be provided
for under this Agreement, all of ZaZa France’s shares or other equity interests
in ZEF are free and clear of all liens, claims, security interests
(nantissements). mortgages, charges, and encumbrances.

 

Section 5.13       Title to Paris Basin Assets.  ZEF is the sole legal and
beneficial owner of the Paris Basin Assets other than the Paris Basin Permits,
and ZEF is the sole legal and beneficial holder of the title interests and
contractual interests set out in Schedule 5.13 with respect to the Paris Basin
Permits. ZEF has not assigned any interest in any Paris Basin Permit except for
assignments of interests to Hess France previously, and, following fulfillment
of the conditions in Article 8, ZEF will have the right to transfer and assign
full legal and beneficial ownership of the Paris Basin Assets to Hess France. No
Affiliate or any related party of ZEF or any other Person claiming by, through
or under ZEF owns any interest in any of the Paris Basin Assets.

 

Section 5.14       Payments.  Except for Third Party invoices relating to
expenses with respect to the Paris Basin Assets that (i) Hess France incurred in
its capacity as operator of such assets or (ii) relate to the abandonment of
wells in accordance with Section 7.9, all expenses and other payments due by ZEF
under or with respect to the Paris Basin Assets have been or will be duly and
timely paid in all material respects prior to Pre-Closing in accordance with the
tarms of the applicable governing instrument, including under the Paris Basin
Permits and existing applications and topfiles for new permits. Except for
expenses incurred by Hess France in its capacity as operator of the Paris Basin
Assets, there are no expenses or other payments exceeding $100,000 to any Third
Party in the aggregate (whether in one or more invoices or

 

7

--------------------------------------------------------------------------------


 

otherwise) that are due by any ZaZa Party or an Affiliate of a ZaZa Party under
or with respect to the Paris Basin Assets.

 

Section 5.15       Accounts Payable.  ZEF has, prior to June 8, 2012, invoiced
Hess France for all accounts payable by such Party to ZEF under the Paris Basin
Existing Agreements, regardless of whether incurred, accrued or otherwise
attributable to any period prior to or after the Effective Time.

 

Section 5.16       No Violation of Laws.  Except as caused by the actions or
inactions of Hess France or any Third Party (in each case) in its capacity as
operator of the Paris Basin Assets, ZEF is not in violation of any applicable
Laws with respect to such assets in any material respect. To the ZaZa Parties’
Knowledge, no Third Party operator other than Hess France is currently acting as
operator with respect to the Paris Basin Assets. Except for the Wells described
in Section 7.9, there are no Wells located upon the Permits.

 

Section 5.17       Independent Evaluation.

 

(a)                ZEF is knowledgeable with respect to the oil and gas business
and the usual and customary practices of oil and gas producers, including those
in the areas where the Paris Basin Assets are located.

 

(b)                In making the decision to enter into this Agreement and
consummate the transactions contemplated hereby, each ZaZa Party has relied
solely on the basis of its own independent due diligence investigation and the
terms and conditions of this Agreement.

 

Section 5.18       Solvency/Bankruptcy.  Each ZaZa Party-is Solvent. There are
no bankruptcy, insolvency, reorganization, receivership or similar insolvency or
pre-insolvency proceedings (and in particular any mandat ad hoc, conciliation,
sauvegarde, sauvegarde financiéré accélérée, redressement judiciaire,
liquidation judiciaire) pending, being contemplated by or, to the Knowledge of
the ZaZa Parties, threatened against any ZaZa Party.

 

Section 5.19       Capability.  Each ZaZa Party has the financial, technical and
other capability to consummate the transactions contemplated hereunder and to
discharge the liabilities and perform the other obligations that it has assumed
pursuant to this Agreement.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF HESS FRANCE

 

Hess France represents and warrants to each ZaZa Party the following as of the
Execution Date:

 

Section 6.1         Existence and Qualification.  Hess France is a société par
actions simplifiée, duly incorporated, validly existing under the Laws of
France.

 

Section 6.2         Power. Hess France has the requisite power to enter into and
perform this Agreement and consummate the transactions contemplated by this
Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 6.3         Authorization and Enforceability.  The execution, delivery
and performance of this Agreement and all documents required to be executed and
delivered by Hess France at Closing, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary company action on the part of Hess France. This Agreement has been
duly executed and delivered by Hess France (and all documents required hereunder
to be executed and delivered by Hess France at Pre-Closing and Closing will be
duly executed and delivered by Hess France) and this Agreement constitutes, and
at Pre-Closing or Closing (as applicable depending on when delivered pursuant
hereto) such documents will constitute, the valid and binding obligations of
Hess France, enforceable in accordance with their terms.

 

Section 6.4         No Conflicts.  Assuming the receipt of the consents and
approvals necessary for the transfer any of the Paris Basin Assets, the
execution, delivery and performance of this Agreement by Hess France, and the
transactions contemplated by this Agreement, will not (a) violate any provision
of the articles of association (status) or other organizational or governing
documents of Hess France, (b) result in default (with due notice or lapse of
time or both) in any material respect or in the creation of any lien or
encumbrance or give rise to any right of termination, cancellation or
acceleration under any material note, bond, mortgage, indenture, license or
agreement to which Hess France is a party, (c) violate, in any material respect,
any judgment, order, ruling or decree applicable to Hess France as a party in
interest, or (d) violate, in any material respect, any Laws applicable to Hess
France.

 

Section 6.5         Liability for Brokers’ Fees.  No ZaZa Party nor any of its
Affiliates shall, directly or indirectly, have any responsibility, liability or
expense, as a result of undertakings or agreements of Hess France or any of its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.

 

Section 6.6         Litigation.  Except as set forth in Schedule 6.6, to the
Knowledge of Hess France, there are no claims, actions, suits or proceedings
pending, or threatened in writing, before any Governmental Authority or
arbitrator that would materially impair Hess France’s ability to perform its
obligations under this Agreement or the documents required to be executed and
delivered by Hess France pursuant to the terms of this Agreement.

 

Section 6.7         Independent Evaluation.

 

(a)                Hess France is knowledgeable of the oil and gas business and
of the usual and customary practices of oil and gas producers, including those
in the areas where the Paris Basin Assets are located.

 

(b)                Hess France is a party capable of making such investigation,
inspection, review and evaluation of the Paris Basin Assets as a prudent
investor would deem appropriate under the circumstances, including with respect
to all matters relating to such assets, their value, operation and suitability.

 

(c)                In making the decision to enter into this Agreement and
consummate the transactions contemplated hereby, Hess France has relied solely
on the basis of its own

 

9

--------------------------------------------------------------------------------


 

independent due diligence investigation of the assets it will acquire under this
Agreement and the terms and conditions of this Agreement.

 

Section 6.8         Bankruptcy.  There are no bankruptcy, insolvency,
reorganization, receivership or similar insolvency or pre-insolvency proceedings
(and in particular any mandat ad hoc, conciliation, sauvegarde, sauvegarde
financière accélérée, redressement judiciaire, liquidation judiciaire) pending,
being contemplated by or, to the Knowledge of Hess France, threatened against
Hess France.

 

Section 6.9         Capability.  Hess France has the financial, technical and
other capability to consummate the transactions contemplated hereunder and to
discharge the liabilities and perform the other obligations that it has assumed
pursuant to this Agreement.

 

ARTICLE 7
COVENANTS OF THE PARTIES

 

Section 7.1         Consents.  Promptly after the Execution Date, and except for
the approvals described in Section 7.2 below:

 

(a)                ZEF shall seek waivers of any pre-emption rights held by
Third Parties in respect of the Paris Basin Assets. If any such Third Party
exercises its right of pre-emption, then the corresponding Paris Basin Asset
shall not be transferred at Closing to the extent of such pre-emption right and

 

(b)                Hess France and ZEF shall prepare and send notices in respect
of any Third Party consents to assignments requesting consents to the assignment
of the Paris Basin Assets and any other assets to be transferred to Hess France.
Hess France and ZEF shall use Reasonable Efforts to cause such consents to
assignment to be obtained and delivered prior to Closing, or as soon as
practicable if such consents are usually obtained after Closing. Hess France and
ZEF shall reasonably cooperate with each other in seeking to obtain such
consents to assignment.

 

Section 7.2         Approvals.

 

(a)                French Governmental Approvals. As soon as practicable
following the date hereof and in any event on or before August 1, 2012, ZEF and
Hess France shall jointly submit the Government Notification seeking French
Governmental Approval in respect of each of the Paris Basin Permits referred to
therein (the “Existing Paris Basin Permits”). Hess France and ZEF shall
cooperate with each other to submit to the relevant Governmental Authority all
documentation as may be required in order to seek French Governmental Approval,
including (if required by the applicable Governmental Authority) a copy of this
Agreement (or a French translation or French summary thereof prepared by Hess
France at its sole cost and reasonably satisfactory to ZEF). In the event that
Government Approval is not obtained, Hess France and ZEF may, at Hess France’s
or ZEF’s discretion, re-submit a request for Government Approval executed by
both Hess France and ZEF, which re-submission shall be made only at such time as
is determined solely by Hess France, and Hess France and ZEF shall cooperate
with each other to submit to the relevant Government Authority all documentation
as may be required in respect of such re-application.

 

10

--------------------------------------------------------------------------------


 

(b)                Grant of Title to Existing Paris Basin Permits.  On the
Pre-Closing Date, Hess France and ZEF shall execute the Paris Basin Transfer
Documents. Upon obtaining Governmental Approval and after the occurrence of the
Closing, Hess France shall submit within any time period required by Law at a
date chosen at Hess France’s sole discretion (and, in the case of Existing Paris
Basin Permits held jointly with one or more Third Parties, use Reasonable
Efforts to cause such Third Parties to execute and submit) to the relevant
Governmental Authority the Paris Basin Transfer Documents. When Hess France so
chooses after Closing, ZEF shall submit to the relevant Governmental Authority
any other supporting documentation available to ZEF or in its or its Affiliates’
possession as may be required by such Governmental Authority in order for Hess
France to become a Titleholder (to the extent that it is not already) and for
ZEF to be removed as a Titleholder in respect of each of the Existing Paris
Basin Permits, and ZEF shall comply with all reasonable instructions of Hess
France to undertake any further actions that may be required to achieve the
foregoing, including in relation to commencing or continuing any litigation or
administrative proceedings of whatever nature. The grant of legal title shall be
effective on the date of publication of the grant or amendment of such title in
the Journal Officiel de la République Française, pursuant to which Hess France
is named as Titleholder and ZEF is removed as Titleholder, provided Hess France
shall be responsible for and fully reimburse ZEF for all reasonable out of
pocket Third Party costs and expenses incurred by ZEF in undertaking any such
further actions; provided that for the purposes of determining the foregoing
reimbursable Third Party expenses, such expenses must be pre-approved in writing
by Hess France and such expenses shall not include any expenses payable by ZEF
or its Affiliates to any Person in which an officer or employee of ZEF or any of
its Affiliates has an equity or other interest.

 

(c)                Pending Paris Basin Permits.  Following Closing, Hess France
may, at its sole discretion, choose (wherever possible) to seek to amend any
pending applications for Paris Basin Permits (the “Pending Paris Basin Permits”)
to remove ZEF as a co-applicant. If Hess France so chooses, Hess France and ZEF
shall submit (and, in the case of Pending Paris Basin Permits applications
jointly applied for with Third Parties, shall use Reasonable Efforts to cause
such Third Parties to execute and submit) amendments to such Pending Paris Basin
Permits to the relevant Governmental Authority and ZEF shall, on Hess France’s
reasonable instructions (given to ZEF with reasonable prior notice), submit to
the relevant Governmental Authority any other supporting documentation available
to ZEF or in its or its Affiliates’ possession as may be required by such
Governmental Authority to effect such amendment. In the event that any Pending
Paris Basin Permit is not so amended, promptly following the grant of any
Pending Paris Basin Permit by the relevant Governmental Authority, ZEF shall
cooperate with Hess France to jointly submit an application to the relevant
French Governmental Authority seeking French Governmental Approval in respect of
such Pending Paris Basin Permit. ZEF shall, on Hess France’s reasonable
instructions (given to ZEF with reasonable prior notice), submit to the relevant
Governmental Authority any other supporting documentation available to ZEF or in
its or its Affiliates’ possession as may be required in order to seek French
Governmental Approval, including a copy of this Agreement (or a French
translation or French summary thereof prepared by Hess France at its sole cost
and reasonably satisfactory to ZEF). Promptly upon the granting of Governmental
Approval in respect of such a Pending Paris Basin Permit, Hess France and ZEF
shall execute and submit to the relevant Governmental Authority a demande de
mutation (including a convention de mutation) for ZEF to be removed as a
Titleholder and, if applicable, for Hess France to become a Titleholder, and ZEF
shall comply with all reasonable

 

11

--------------------------------------------------------------------------------


 

instructions of Hess France to undertake any further actions that may be
required to achieve the foregoing, provided Hess France shall, without limiting
the obligations of Hess France under this Agreement, be responsible for and
fully reimburse ZEF for all reasonable out of pocket Third Party costs and
expenses incurred by ZEF in undertaking any such further actions; provided that
for the purposes of determining the foregoing reimbursable Third Party expenses,
such expenses must be pre-approved in writing by Hess France and such expenses
shall not include any expenses payable by ZEF or its Affiliates to any Person in
which an officer or employee of ZEF or any of its Affiliates has an equity or
other interest.

 

Section 7.3         Public Announcements; Confidentiality.

 

(a)                No Party shall make any press release or other public
announcement regarding the existence of this Agreement, the contents hereof or
the transactions contemplated hereby without the prior written consent of the
other non-Affiliated Parties, such consent not to be unreasonably withheld,
conditioned or delayed (collectively, the “Public Announcement Restrictions”).
The Public Announcement Restrictions shall not restrict disclosures to the
extent (i) necessary for a Party to perform this Agreement (including
disclosures to Governmental Authorities or Third Parties holding rights of
consent or other rights that may be applicable to the transaction contemplated
by this Agreement, as reasonably necessary to provide notices, seek waivers,
amendments or termination of such rights, or seek such consents), (ii) required
(upon advice of counsel) by applicable securities or other Laws or regulations
or the applicable rules of any stock exchange having jurisdiction over the
Parties or their respective Affiliate or (iii) that such Party has given the
other non-Affiliated Parties a reasonable opportunity to review such disclosure
prior to its release and such Party has used its Reasonable Efforts to consult
with such other Parties requesting the contents of such release or announcement.
In the case of the disclosures described under subsections (i) and (ii) of this
Section 7.3(a), each Party shall use its Reasonable Efforts to consult with the
other non-Affiliates Parties regarding the contents of any such release or
announcement prior to making such release or announcement.

 

(b)                The Parties shall keep all information and data relating to
this Agreement and the transactions contemplated hereby strictly confidential
except for disclosures to Representatives of the Parties and any disclosures
required to perform this Agreement (collectively, the “Confidentiality
Restrictions”). The Confidentiality Restrictions shall not restrict: (i)
disclosures to prospective bona fide purchasers of any of the assets subject to
this Agreement which agree to maintain the confidentiality of all information
disclosed, upon terms at least as stringent as those contained herein;
(ii) disclosures that are required (upon advice of counsel) by applicable
securities or other Laws or regulations or the applicable rules of any stock
exchange having jurisdiction over the Party or their respective Affiliates, or
(iii) disclosures of the Appraisal, including as may be necessary in connection
with obtaining any necessary consent or approval from Governmental Authorities
for the transfer of the Paris Basin Assets, provided that in the case of such
disclosures, each Party shall use its Reasonable Efforts to consult with the
other non-Affiliated Parties regarding the contents of any such disclosure prior
to making such disclosure, and provided further that no Party shall be
prohibited from further disclosures of information that is already public
(through no breach of any confidentiality obligation by the disclosing Party).

 

12

--------------------------------------------------------------------------------


 

Section 7.4         Operation of Business.

 

(a)                Except as expressly provided otherwise in this Agreement, or
as is otherwise approved by Hess France, from the Execution Date until the
Closing Date, with respect to the Paris Basin Assets, the ZaZa Parties will
cause ZEF to, and ZEF will:

 

(i)        conduct its business related to the Paris Basin Assets in the
ordinary course consistent with ZEF’s recent practices and in accordance in all
material respects with applicable Laws and (except as expressly provided
otherwise herein) existing Contracts, including the Investment Agreement;

 

(ii)       not make or agree to make capital expenditures, except (i) prior to
the date that is 90 days following the Pre-Closing Date, in order to plug and
abandon Wells as set forth in Section 7.9, or (ii) following the Pre-Closing
Date, as required pursuant to the Investment Agreement;

 

(iii)      not terminate, amend or execute any Contracts included in connection
with the Paris Basin Assets or agree to do any of the foregoing;

 

(iv)     not terminate, amend or modify any of the Paris Basin Permits or agree
to do any of the foregoing;

 

(v)      maintain insurance coverage on the Paris Basin Assets in the amounts
and of the types presently in force, including all risks property damage
insurance for any relevant physical assets and Operator’s Extra Expense
insurance for any Well other than any permanently plugged and abandoned Well;

 

(vi)     not transfer, sell, hypothecate, encumber or otherwise dispose of any
of the Paris Basin Assets or agree to do any of the foregoing;

 

(vii)    not, without the prior written consent of Hess France, terminate or
amend (i) any applications for Paris Basin Permits which remain pending, or
(ii) any existing applications or legal proceedings in connection with any of
the Paris Basin Permits (including any previous title applications in connection
with the Investment Agreement), or agree to do any of the foregoing; and

 

(viii)   cooperate with Hess France in respect of any litigation or
administrative proceedings of whatever nature relating to the Paris Basin
Assets, including the Paris Basin Permits; provided that Hess France shall be
responsible for and fully reimburse ZEF for all out of pocket costs and expenses
incurred by ZEF to non-Affiliated Third Parties in connection with providing its
cooperation;

 

it being specified that if Hess France fails to respond within 30 days following
delivery by ZEF of a written request for approval or consent with respect to any
such proposed action or expenditure in accordance with this Section 7.4(a), then
Hess France shall be deemed to have agreed with ZEF’s election or other
determination with respect thereto.

 

13

--------------------------------------------------------------------------------


 

(b)                Subject to the provisions of Section 7.6(a), the Parties
agree that the Investment Agreement shall continue to apply from the Execution
Date until the Closing Date, provided that if, following the Pre-Closing Date,
Closing does not occur within 120 days following the Parties’ receipt from the
applicable Governmental Authorities notifying such Party(ies) of the receipt by
such Governmental Authority(ies) of the Government Notification, then, to the
extent of any inconsistency, sub-Sections (i), (ii), (iii) and (iv) above shall
be subject to any requirements or obligations on ZEF under the Investment
Agreement.

 

(c)                No ZaZa Party shall (i) submit an application (either solely
or jointly) or (ii) otherwise acquire a permit, working interest or other
contractual right of any sort (including pursuant to a farm-in agreement),
within the Esternay Prospective Permit Area.

 

Section 7.5         Existing Interests of ZEF in the Paris Basin Assets.  ZEF
will not transfer, sell, encumber or otherwise dispose of any of its interests
in the Paris Basin Assets except to Hess France.

 

Section 7.6         Certain Covenants.  The Parties agree to abide by the
covenants contained in Exhibit K post-Closing; provided that with respect to the
covenants in Sections 1, 2, 3, 4, 7, 8 and 9 of Exhibit K, the ZaZa Parties
agree to abide by such covenants both pre- and post-Closing.

 

Section 7.7         Certain Other Covenants.  For any period that ZEF remains
the Titleholder in respect of any Paris Basin Permits prior to Governmental
Approval, Hess France shall use its Reasonable Efforts to assist ZEF in any
appeals or challenges filed at the sole discretion of Hess France against the
relevant Governmental Authority with respect to the existence, ownership or
operation of the Paris Basin Permits.

 

Section 7.8         Outstanding Accounts Payable and Third Party Invoices.

 

(a)                Outstanding Accounts Payable Between the Parties.  With
respect to any amounts or accounts payable or allegedly payable by either Hess
France or ZEF to the other under the Paris Basin Existing Agreements, whether or
not invoiced by any such Party and regardless of when invoiced, incurred or
accrued and whether attributable to any period prior to, on or after the
Effective Time (collectively “Outstanding Accounts Payable”), subject to the
occurrence of Closing and except for the remedies that any Party may have on
account of a breach of any representation, warranty or covenant hereunder,
neither ZEF, on the one hand, nor Hess France, on the other hand, shall have any
obligation to pay any such Outstanding Accounts Payable to the other prior to
the Closing and, upon Closing, each of Hess France and ZEF shall release the
other with respect to all such Outstanding Accounts Payable pursuant to the
terms of the Termination and Mutual Release.

 

(b)                Third Party Invoices.  Subject to Section 7.9, from and after
the Execution Date up to the Closing, the Parties shall bear their share of all
Third Party invoices pursuant to the terms of the Paris Basin Existing
Agreements. Subject to Section 7.9, upon Closing, the provisions of Sections 2.3
and 3.1 shall be applicable.

 

14

--------------------------------------------------------------------------------


 

Section 7.9         Abandonment of Wells.  From and after the date hereof, ZEF
shall undertake to plug and abandon the Ischy Well on the Aufferville Permit and
the La Garenne Well on the Rigny le Ferron Permit in accordance with all
applicable Laws. If, on or prior to the date that is 90 days following the
Pre-Closing Date, the procés verbaux, as provided by the regulations in force
including article 163-9 of the code minier (an “Abandonment Approval”) has not
been obtained for both of such Wells, then Hess France shall be responsible for
the plugging and abandonment of such Wells in accordance with applicable Laws,
and ZEF shall reimburse Hess France, within 30 days following its receipt of an
invoice therefor, for all actual Third Party costs incurred by Hess France in
plugging and abandoning such Wells in order to receive the Abandonment Approval
for each such Well; provided, however, in no event shall ZEF be required to
reimburse Hess France pursuant to this Section 7.9, for costs exceeding in the
aggregate $500,000 for each such Well. Each invoice supplied by Hess France to
ZEF shall include reasonable documentation evidencing such Third Party costs
incurred by Hess France in completing the plugging and abandonment of such
Wells.

 

Section 7.10       Further Assurances.  After Closing, each Party agrees to take
such further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other Parties for carrying out the
purposes of this Agreement or of any document delivered pursuant to this
Agreement.

 

ARTICLE 8
CONDITIONS TO PRE-CLOSING AND CLOSING

 

Section 8.1         Hess France’ Conditions to Pre-Closing and Closing.  The
obligations of Hess France to consummate the transactions contemplated by this
Agreement at the Closing are subject to the satisfaction (or waiver by Hess
France), of each of the following conditions precedent:

 

(a)                Performance.  The ZaZa Parties shall have performed and
observed, in all material respects, all covenants and agreements to be performed
or observed by such Parties under this Agreement prior to or on the Pre-Closing
Date (to the extent required to be performed on or prior to such date) and prior
to or on the Closing Date.

 

(b)                No Action.  No injunction, order or award restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting material damages in connection
therewith, shall have been issued and remain in force, and no suit, action or
other proceeding by a Third Party (including any Governmental Authority) seeking
to restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or seeking substantial damages in connection
therewith, shall be pending before any Governmental Authority or arbitrator.

 

(c)                Governmental Approval.  The receipt of Governmental Approval
in respect of all of the Existing Paris Basin Permits.

 

(d)                Texas DOA.  The closing of the transactions under the Texas
DOA shall have occurred prior to or on the Pre-Closing Date.

 

15

--------------------------------------------------------------------------------


 

The obligations of Hess France to execute and deliver the Pre-Closing Documents
as contemplated by Section 9.2(a) on the Pre-Closing Date are subject to the
satisfaction (or waiver by Hess France), of the conditions precedent set forth
in Sections 8.1(a), 8.1(b) and 8.1(d) above prior to or on the Pre-Closing Date
and (ii) the following condition precedent: the representations and warranties
of the ZaZa Parties set forth in Article 5 shall be true and correct in all
material respects as of the Execution Date and (without regard to the reference
to the Execution Date in the first sentence of such Article) as of the
Pre-Closing Date as though made on and as of such dates.

 

Section 8.2         The ZaZa Parties’ Conditions to Closing.  The obligations of
the ZaZa Parties to consummate the transactions contemplated by this Agreement
are subject to the satisfaction (or waiver by the ZaZa Parties), on or prior to
Closing, of each of the following conditions precedent:

 

(a)                Performance.  Hess France shall have performed and observed
all covenants and agreements to be performed or observed by it under this
Agreement prior to or on the Closing Date.

 

(b)                No Action.  No injunction, order or award restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting material damages in connection
therewith, shall have been issued and remain in force, and no suit, action or
other proceeding by a Third Party (including any Governmental Authority) seeking
to restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or seeking substantial damages in connection
therewith, shall be pending before any Governmental Authority or arbitrator.

 

(c)                Governmental Approval.  The receipt of Governmental Approval
in respect of all of the Existing Paris Basin Permits.

 

(d)                Texas DOA.  The closing of the transactions under the Texas
DOA shall have occurred prior to or on the Pre-Closing Date.

 

The obligations of the ZaZa Parties to execute and deliver the Pre-Closing
Documents as contemplated by Section 9.3(a) on the Pre-Closing Date are subject
to the satisfaction (or waiver by the ZaZa Parties), of the (i) conditions
precedent set forth in Sections 8.2(a), 8.2(b) and 8.2(d) above and (ii) the
following condition precedent: the representations and warranties of Hess France
set forth in Article 6 shall be true and correct in all material respects as of
the Execution Date and (without regard to the reference to the Execution Date in
the first sentence of such Article) as of the Pre-Closing Date as though made on
and as of such dates.

 

ARTICLE 9
PRE-CLOSING AND CLOSING

 

Section 9.1         Time and Place of Pre-Closing and Closing.

 

(a)                Pre-Closing.  The execution of the Pre-Closing Documents
shall, unless otherwise agreed to in writing by ZEF and Hess France, take place
at the offices of Latham &

 

16

--------------------------------------------------------------------------------


 

Watkins, located at 811 Main Street, Suite 3700, Houston, Texas 77002, at
10:00 a.m., Central Time, on the Pre-Closing Date.

 

(b)                Closing.  As set forth in inter alia Section 2.1,
consummation of the purchase and sale transaction as contemplated by this
Agreement (the “Closing”), shall, unless otherwise agreed to in writing by ZEF
and Hess France, take place at the offices of Latham & Watkins, located at 811
Main Street, Suite 3700, Houston, Texas 77002, at 10:00 a.m., Central Time, on
the third Business Day following the satisfaction of the condition set forth in
Section 8.1(d), subject to the rights of the Parties under Article 10. The date
on which the Closing occurs is herein referred to as the “Closing Date.”

 

Section 9.2         Obligations of Hess France on the Pre-Closing Date and on
Closing.

 

(a)                Pre-Closing.  On the Pre-Closing Date, upon the terms and
subject to the conditions of this Agreement, and subject to the simultaneous
performance by the ZaZa Parties of their obligations pursuant to Section 9.3(a),
Hess France shall execute and deliver or cause to be delivered the Pre-Closing
Documents in accordance with Section 9.1(a). The Paris Basin Transfer Documents
shall be held and delivered in accordance with Section 7.2(b) hereof.

 

(b)                Closing.  At the Closing, upon the terms and subject to the
conditions of this Agreement, and subject to the simultaneous performance by the
ZaZa Parties of their obligations pursuant to Section 9.3(b), Hess France shall
deliver or cause to be delivered to the ZaZa Parties the following:

 

(i)        If the Adjusted True-up Payment is a positive number, a wire transfer
of the Adjusted True-up Payment plus the Purchase Price in immediately available
funds to the accounts designated by ZEF in writing.

 

(ii)       Counterparts of the Paris Basin ORRI Agreement duly executed by Hess
France.

 

(iii)      All other instruments, documents and other items reasonably necessary
to adequately effectuate the terms of this Agreement, as may be reasonably
requested by ZEF.

 

Section 9.3         Obligations of the ZaZa Parties on the Pre-Closing Date and
on Closing.

 

(a)                Pre-Closing.  On the Pre-Closing Date, upon the terms and
subject to the conditions of this Agreement, and subject to the simultaneous
performance by Hess France of its obligations pursuant to Section 9.2(a), the
ZaZa Parties shall execute and deliver or cause to be delivered the Pre-Closing
Documents in accordance with Section 9.1(a). The Paris Basin Transfer Documents
shall be held and delivered in accordance with Section 7.2(b) hereof.

 

(b)                Closing.  At Closing, upon the terms and subject to the
conditions of this Agreement, and subject to the simultaneous performance by
Hess France of its obligations pursuant to Section 9.2(b), the ZaZa Parties
shall deliver or cause to be delivered to Hess France the following:

 

17

--------------------------------------------------------------------------------


 

(i)        If the Adjusted True-up Payment is a negative number, a wire transfer
of the absolute value of the Adjusted True-up Payment less the Purchase Price in
immediately available funds to the accounts designated by Hess France in
writing.

 

(ii)       Counterparts of the Paris Basin ORRI Agreement duly executed by ZEF.

 

(iii)      All Tax information and records relating to the Paris Basin Assets
held by the ZaZa Parties or their Affiliates.

 

(iv)     All other instruments, documents and other items reasonably necessary
to adequately effectuate the terms of this Agreement, as may be reasonably
requested by Hess France.

 

Section 9.4         True-up Payment and Post-Closing Adjustments.

 

(a)                Not later than two Business Days prior to the Closing Date,
Hess France shall prepare and deliver to ZEF, based upon the best information
available to Hess France at such time, a preliminary settlement statement
estimating the initial Adjusted True-up Payment after giving effect to all
True-up Payment adjustments set forth in Section 3.1. The estimates delivered in
accordance with this Section 9.4(a) shall constitute the amount used to
determine the amounts to be paid at Closing pursuant to Sections 9.2(b)(i) and
9.3(b)(i).

 

(b)                As soon as reasonably practicable after the Closing but not
later than the 120th day following the Closing Date, Hess France shall prepare
and deliver to ZEF a statement setting forth the final calculation of the
Adjusted True-up Payment and showing the calculation of each adjustment, based,
to the extent possible, on actual credits, charges, receipts and other items
prior to, on and after the Effective Time. Hess France shall, at ZEF’s request,
supply reasonable documentation available to support any credit, charge, receipt
or other item. Hess France will give personnel, accountants and representatives
of ZEF reasonable access to Hess France’s books and records for purposes of
reviewing Hess France’s calculation of the Adjusted True Up Payment. As soon as
reasonably practicable, but not later than the 30th day following receipt of
Hess France’s statement hereunder, ZEF shall deliver to Hess France a written
report containing any changes that ZEF proposes be made to such statement. Hess
France and ZEF shall undertake to agree on the final statement of the Adjusted
True-up Payment no later than 180 days after the Closing Date. In the event that
Hess France and ZEF cannot reach agreement within such period of time, any Party
may refer the remaining matters the adjustments on which Hess France and ZEF did
not reach agreement to the Paris office of Deloitte LLP (unless otherwise agreed
by Hess France and ZEF) for review and final determination and Hess France and
ZEF shall execute such engagement, indemnity and other agreements as such
accounting firm may reasonably require in connection with or as a condition to
such engagement. The accounting firm’s determination shall be made within 30
days after submission of outstanding adjustments by Hess France or ZEF and shall
be final and binding on both Hess France and ZEF. In determining the proper
amount of any adjustment to the True-up Payment, the accounting firm shall not
increase the True-up Payment more than the largest increase proposed by a Party
nor decrease the True-up Payment more than the largest decrease proposed by a
Party. The accounting firm shall act as an expert within the meaning of article
1592 of the

 

18

--------------------------------------------------------------------------------


 

French Civil Code for the limited purpose of determining the adjustments
submitted by Hess France or ZEF and may not award damages or penalties to Hess
France or ZEF with respect to any matter. Hess France and ZEF shall each bear
its own legal and accounting fees and other costs of presenting its case. Hess
France shall bear one-half and ZEF shall bear one-half of the costs and expenses
of the accounting firm conducting the assessment of such adjustments on which
Hess France and ZEF did not agree. Within ten days after the earlier of (i) the
expiration of ZEF’s 30-day review period without delivery of any written report
containing proposed changes to Hess France’s proposed statement or (ii) the date
on which the Hess France and ZEF finally determine the Adjusted True-up Payment
or the accounting firm finally determines the adjustments on which Hess France
and ZEF did not agree, as applicable, then (A) if the final Adjusted True-up
Payment is a negative number and the absolute value of such number exceeds the
amount paid by ZEF to Hess France (if any) pursuant to Section 9.3(b)(i), then
ZEF shall pay to Hess France the excess amount, (B) if the final Adjusted
True-up Payment is a negative number and Hess France paid an amount to ZEF
pursuant to Section 9.2(b)(i), then ZEF shall pay the sum of such amounts to
Hess France, (C) if the final Adjusted True-up Payment is a negative number and
the absolute value of such number does not exceed the amount paid by ZEF to Hess
France (if any) pursuant to Section 9.3(b)(i), then Hess France shall pay to ZEF
the difference between such amounts, (D) if the final Adjusted True-up Payment
is a positive number and such amount exceeds the amount paid by Hess France to
ZEF (if any) pursuant to Section 9.2(b)(i), then Hess France shall pay the
difference between such amounts to ZEF, (E) if the final Adjusted True-up
Payment is a positive number and ZEF paid an amount to Hess France pursuant to
Section 9.3(b)(i), then Hess France shall pay the sum of such amounts to ZEF,
and (F) if the final adjusted True-up Payment is a positive number and such
number does not exceed the amount paid by Hess France to ZEF (if any) pursuant
to Section 9.2(b)(i), then ZEF shall pay to Hess France the difference between
such amounts. Any post-Closing payment pursuant to this Section 9.4(b) shall
bear interest from the Closing Date to the date of payment at the Prime Rate.

 

(c)                ZEF shall assist Hess France in the preparation of the final
statement of the Adjusted True-up Payment under Section 9.4(b) by furnishing
invoices and receipts in ZEF’s or any of its Affiliates’ possession, reasonable
access to personnel, and such other assistance as may be reasonably requested by
Hess France to facilitate such process post-Closing.

 

(d)                All payments made or to be made under this Agreement to Hess
France shall be made by electronic transfer of immediately available funds to
the accounts designated by Hess France. All payments made or to be made
hereunder to ZEF shall be by electronic transfer or immediately available funds
to a bank and account specified by ZEF in writing to Hess France.

 

ARTICLE 10
TERM AND TERMINATION

 

Section 10.1       Termination.  This Agreement may be terminated at any time
prior to Closing: (a) by the mutual prior written consent of the Parties or
(b) by any Party if the Texas DOA is terminated or (c) by written notice from
Hess France to ZEF or from ZEF to Hess France if Closing has not occurred by
December 31, 2017.

 

19

--------------------------------------------------------------------------------


 

Section 10.2       Effect of Termination.  If this Agreement is terminated
pursuant to Section 10.1, this Agreement shall become void and of no further
force or effect (except for the provisions of Sections 1.2, 7.3, 10.1, 10.2,
13.1, 13.2(a), 13.3, 13.4, 13.5, 13.6, 13.7, 13.8, 13.9, 13.10, and 13.14 and
such definitions in Appendix A as may be necessary to give context to any of
such surviving Sections and Articles which provisions shall continue in full
force and effect). Notwithstanding anything to the contrary in this Agreement,
the termination of this Agreement under Section 10.1 shall not relieve a Party,
subject to Section 13.11, from liability for any material breach of any
representation or warranty hereunder or the failure to perform or observe in any
material respect any of its agreements or covenants contained herein which are
to be performed or observed at or prior to Closing.

 

Section 10.3       Final Term of Obligations.  Without prejudice to any
liability of the Parties for a breach of this Agreement and unless otherwise
specified in Section 11.4, any and all obligations between the Parties under
this Agreement which remain outstanding as of December 31, 2025 shall terminate
as at such date, and the Parties shall have no further obligations to each other
under this Agreement following such date.

 

ARTICLE 11
ASSUMPTION; INDEMNIFICATION

 

Section 11.1       Assumption by the Parties.  Without limiting the rights of
Hess France (including Hess France’s rights to indemnity under Section 11.2)
with respect to any breach of any representation, warranty or covenant of any
ZaZa Party under this Agreement, upon Closing Hess France hereby assumes the
Paris Basin Assumed Obligations, and Hess France agrees to fulfill, perform, pay
and discharge (or cause to be timely fulfilled, performed, paid or discharged)
all of such obligations so assumed.

 

Section 11.2       Indemnification.

 

(a)                Effective as of the Closing, but without prejudice to any
remedies that Hess France may have on account of a breach by any ZaZa Party of
any representation, warranty or covenant contained herein, Hess France hereby
indemnifies, defends and holds harmless each member of the ZaZa Group from and
against all Damages incurred by, suffered by or asserted against any of such
Persons to the extent:

 

(i)        caused by or arising out of or resulting from the Paris Basin Assumed
Obligations or any breach by Hess France of the covenant set forth in
Section 11.1, to the extent permissible under applicable Laws;

 

(ii)       caused by or arising out of or resulting from Hess France’s breach of
any of its covenants or agreements contained in this Agreement (other than the
covenants set forth in Section 11.1 or 11.2(a)(i)); or

 

(iii)      caused by or arising out of or resulting from any breach of any
representation or warranty made by Hess France contained in this Agreement or in
any of the officer’s certificates delivered by Hess France pursuant to
Section 9.2.

 

20

--------------------------------------------------------------------------------


 

(b)                       Effective as of the Closing, but without prejudice to
any remedies that any ZaZa Party may have on account of a breach by Hess France
of any representation, warranty or covenant contained herein, the ZaZa Parties
hereby, jointly and severally, indemnify, defend and hold harmless each member
of the Hess Group from and against all Damages incurred by, suffered by or
asserted against any of such Persons to the extent:

 

(i)                                     caused by or arising out of or resulting
from any ZaZa Party’s breach of any of its covenants or agreements contained in
this Agreement; or

 

(ii)                                  caused by or arising out of or resulting
from any breach of any representation or warranty made by a ZaZa Party contained
in this Agreement or in any of the officer’s certificates delivered by the ZaZa
Parties pursuant to Section 9.3.

 

(c)                        The indemnity of each Party provided in this
Section 11.2 shall be for the benefit of and extend to each Person included in
the Hess Group and the ZaZa Group, as applicable; provided, however, that any
claim for indemnity under this Section 11.2 by any such Person must be brought
and administered by a Party to this Agreement. No Indemnified Person (including
any Person within the Hess Group and the ZaZa Group) other than Hess France or
any ZaZa Party shall have any rights against any other Indemnified Person under
the terms of this Section 11.2 except as may be exercised on its behalf by Hess
France or a ZaZa Party, as applicable, pursuant to this Section 11.2(c). Each of
Hess France and each ZaZa Party may elect to exercise or not exercise
indemnification rights under this Section on behalf of the other Indemnified
Persons affiliated with it in its sole discretion and shall have no liability to
any such other Indemnified Person for any action or inaction under this Section.

 

Section 11.3 Indemnification Actions.  All claims for indemnification under
Section 11.2 shall be asserted and resolved as follows:

 

(a)                             For purposes hereof, (i) the term “Indemnifying
Person” when used in connection with particular Damages shall mean the Person or
Persons having an obligation to indemnify another Person or Persons with respect
to such Damages pursuant to this Article 11 and (ii) the term “Indemnified
Person” when used in connection with particular Damages shall mean the Person or
Persons having the right to be indemnified with respect to such Damages by
another Person or Persons pursuant to this Article 11.

 

(b)                            To make a claim for indemnification under
Section 11.2, an Indemnified Person shall notify the Indemnifying Person of its
claim under this Section 11.3, including the specific details of and specific
basis under this Agreement for its claim (the “Claim Notice”). In the event that
the claim for indemnification is based upon a claim by a Third Party against the
Indemnified Person (a “Third Person Claim”), the Indemnified Person shall
provide its Claim Notice promptly after the Indemnified Person has actual
knowledge of the Third Person Claim and shall enclose a copy of all papers (if
any) served with respect to the Third Person Claim; provided that the failure of
any Indemnified Person to give notice of a Third Person Claim as provided in
this Section 11.3 shall not relieve the Indemnifying Person of its obligations
under Section 11.2 except to the extent and only to the extent such failure
results in insufficient time being available to permit the Indemnifying Person
to effectively defend against the Third Person Claim or otherwise prejudices the
Indemnifying Person’s ability to defend against the

 

21

--------------------------------------------------------------------------------


 

Third Person Claim. In the event that the claim for indemnification is based
upon an inaccuracy or breach of a representation, warranty, covenant or
agreement, the Claim Notice shall specify the representation, warranty, covenant
or agreement which was inaccurate or breached.

 

(c)                                  In the case of a claim for indemnification
based upon a Third Person Claim, the Indemnifying Person shall have 30 days from
its receipt of the Claim Notice to notify the Indemnified Person whether it
elects to defend the Indemnified Person against such Third Person Claim under
this Article 11. If the Indemnifying Person does not notify the Indemnified
Person within such 30-day period whether the Indemnifying Person elects to
defend the Indemnified Person, it shall be deemed to have elected not to defend
the Indemnified Person hereunder. The Indemnified Person is authorized, prior to
and during such 30-day period, to file any motion, answer or other pleading that
it shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Person and that is not prejudicial to the Indemnifying Person.

 

(d)                                 If the Indemnifying Person elects to defend
the Indemnified Person, then it shall have the right and obligation to
diligently defend, at its sole cost and expense, the Third Person Claim. The
Indemnifying Person shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Person, the Indemnified Person agrees to cooperate in contesting any Third
Person Claim which the Indemnifying Person elects to contest (provided, however,
that the Indemnified Person shall not be required to bring any counterclaim or
cross-complaint against any Person). The Indemnified Person may, at its own
expense, participate in, but not control, any defense or settlement of any Third
Person Claim controlled by the Indemnifying Person pursuant to this
Section 11.3(d). An Indemnifying Person shall not, without the written consent
of the Indemnified Person, settle any Third Person Claim or consent to the entry
of any judgment with respect thereto which (i) does not result in a final
resolution of the Indemnified Person’s liability with respect to the Third
Person Claim (including, in the case of a settlement, an unconditional written
release of the Indemnified Person) or (ii) may materially and adversely affect
the Indemnified Person (other than as a result of money damages covered by the
indemnity).

 

(e)                                  If the Indemnifying Person does not elect
to defend, or elects to defend but fails to diligently defend or settle, the
Third Person Claim, then the Indemnified Person shall have the right to defend
against the Third Person Claim (at the sole cost and expense of the Indemnifying
Person, if the Indemnified Person is entitled to indemnification hereunder),
with counsel of the Indemnified Person’s choosing. If the Indemnifying Person
has not yet admitted its obligation to provide indemnification with respect to a
Third Person Claim, the Indemnified Person shall send written notice to the
Indemnifying Person of any proposed settlement and the Indemnifying Person shall
have the option for 30 days following receipt of such notice to (i) admit in
writing its obligation to provide indemnification with respect to the Third
Person Claim and (ii) if its obligation is so admitted, reject, in its
reasonable judgment, the proposed settlement and assume responsibility for the
further defense and resolution of such Third Person Claim. If the Indemnified
Person settles any Third Person Claim over the objection of the Indemnifying
Person after the Indemnifying Person has timely admitted its indemnification
obligation in writing, the Indemnified Person shall be deemed to have waived any
right to indemnity therefor, otherwise any such settlement by the Indemnified
Person shall be at the sole

 

22

--------------------------------------------------------------------------------


 

cost and expense of the Indemnifying Person and subject to the provisions in
Section 11.3(d) above.

 

(f)                                    In the case of a claim for
indemnification not based upon a Third Person Claim, the Indemnifying Person
shall have thirty (30) days from its receipt of the Claim Notice to (i) cure the
Damages complained of, (ii) admit its obligation to provide indemnification with
respect to such Damages or (iii) dispute the claim for such indemnification. If
the Indemnifying Person does not notify the Indemnified Person within such
30-day period that it has cured the Damages or that it disputes the claim for
such indemnification, the Indemnifying Person shall be deemed obligated to
provide such indemnification hereunder.

 

Section 11.4 Survival; Exclusive Remedy.

 

(a)                                  The Parties’ respective representations and
warranties in Article 5 and Article 6 hereunder shall terminate two years after
the Closing Date; provided, however, that the representations and warranties in
(i) Section 5.1, Section 5.2, Section 5.3, Section 5.16, Section 5.18. Section
6.1, Section 6.2, Section 6.3, Section 6.7 and Section 6.8 shall survive the
Closing without limitation as to duration and (ii) Section 5.5, Section 5.7, and
Section 6.5 shall survive the Closing until the date that is 90 days after the
expiration of the applicable statute of limitations (as to each representation
and warranty, its “Survival Period”).

 

(b)                                 The covenants contained herein to be
performed (i) prior to the Closing shall survive the Closing until two years
after the Closing Date and (ii) from and after the Closing (other than the
covenants in Sections 11.1 and 11.2(a)(i), which covenants survive as set forth
in Section 11.4(c) below) shall survive the Closing until the earlier of 90 days
after the performance in full of such covenant in all respects and December 31,
2025 (with any covenant to be performed both prior to and from and after the
Closing being deemed two separate covenants for all purposes of this
Section 11.4(b), one covenant for the period up to the Closing and one covenant
for the period from and after the Closing) (as to each such covenant, its
“Covenant Survival Period”).

 

(c)                                  The covenants set forth in Section 11.1 and
11.2(a)(i) shall survive the Closing until the expiration of the statute of
limitations applicable to the loss or damage in question, calculated from the
date on which Hess France becomes Titleholder and ZEF is no longer Titleholder
of all the Paris Basin Permits that have not then expired by their terms. The
indemnities set forth in Sections 11.2(a)(ii), 11.2(a)(iii), 11.2(b)(i), and
11.2(b)(ii) shall survive the Closing with respect to each representation,
warranty and covenant subject to indemnification thereunder until the date upon
which the Survival Period or Covenant Survival Period applicable to such
representation, warranty or covenant expires.

 

(d)                                 Hess France and ZEF shall have no liability
hereunder or any obligation to indemnify the other Party in respect of any claim
arising under this Article 11 (in each case) unless notice of such liability or
claim is given by Hess France or ZEF, as the case may be;

 

(i)                                     in the case of any claim with respect to
any breach of any representation or warranty contained herein, on or before the
expiration of the Survival Period applicable to such representation or warranty;
and

 

23

--------------------------------------------------------------------------------


 

(ii)                                  in the case of any claim with respect to
any breach of any covenant contained herein on or before the expiration of the
Covenant Survival Period or survival period under Section 11.4(c) applicable to
such covenant;

 

provided that there shall be no termination of any bond fide claim asserted
pursuant to this Agreement with respect to the breach of any representation,
warranty or covenant prior to the date of the expiration of the Survival Period,
Covenant Survival Period or survival period under Section 11.4(c) that is
applicable to such representation, warranty or covenant.

 

(e)                                  After Closing, absent fraud, the terms and
provisions of this Article 11 shall be the sole and exclusive remedy of each of
the Parties indemnified hereunder with respect claims arising from any breach of
any of the representations and warranties of the Parties set forth in this
Agreement. With respect to any claim arising from or relating to an alleged
breach of a Party’s representations and warranties hereunder, a Claim Notice in
accordance with Section 11.3 must be delivered by the Indemnified Person to the
Indemnifying Person prior to the expiration of the applicable Survival Period or
such claim shall be deemed waived. Subject to Section 11.4(d), each Party shall
have all rights available at Law or in equity, including pursuant to
Section 13.15, for any breach by another Party of any of its covenants
hereunder.

 

Section 11.5 Post-Closing.  For the avoidance of doubt, following Closing Hess
France will be entitled to 100% of the revenues and income (effective as of the
Effective Time) with respect to the Paris Basin Assets (including the Paris
Basin Permits), subject to, for the avoidance of doubt, any payment in
connection with the Paris Basin ORRI Agreement (except as provided in
Section 3.1(b)(ii) above), and will be responsible for 100% of the costs and
obligations (effective as of the Effective Time) with respect to the Paris Basin
Assets (including the Paris Basin Permits), in accordance with and subject to
the terms hereof. In addition to being bound by Section 7.3, the ZaZa Parties
agree to be bound by the provisions of Section 8 of the Amended and Restated
Investment Agreement with respect to the Paris Basin Assets.

 

ARTICLE 12
TAX MATTERS

 

Section 12.1 Characterization of Certain Payments.  The Parties agree that any
payments made pursuant to this Article 12, Article 11 or Section 9.4 shall be
treated for all Tax Purposes as an adjustment to the True-up Payment unless
otherwise required by Law.

 

Section 12.2 ZEF Tax Liability.  Where applicable, ZEF undertakes to comply, at
its own expense, with all the Tax obligations imposed on it by reason of the
transfer of the Paris Basin Assets, including its obligation to comply with
Articles 89 and 201 of the Code. In particular, ZEF undertakes to fill in the
declarations provided for in such Articles within five days of the date hereof
and to provide documentary evidence thereof to Hess France (as well as
documentary evidence relating to the payment of Taxes that may result
therefrom). For the avoidance of doubt, it is specified that any Taxes, interest
and penalty that may be claimed by a Tax authority from Hess France pursuant to
the provisions of Article 1684-1 of the Code (“Succession Tax Liability”) shall
be reimbursed by ZEF to Hess France no later than three days after Hess France
has provided ZEF with documentary evidence of the payments it made in relation
to a Succession Tax Liability.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 13
MISCELLANEOUS

 

Section 13.1 Notice.  All notices and other communications which are required or
may be given pursuant to this Agreement must be given in writing, in English,
and delivered personally, by courier, by telecopy or by registered or certified
mail, postage prepaid, as follows:

 

If to Hess France:

 

Hess Oil France S.A.S

16-18 rue du Quatre-Septembre

75002 Paris, France

Attention: President

Telephone: +33 1 44 71 22 00

Fax: +33 1 49 24 97 30

 

With copies to:

 

c/o Hess Corporation

1501 McKinney Street

Houston, Texas 77010

Attention: J. Douglas Eisele, Director US Exploration & Production

Telephone: 713-496-7355

Fax: 713-496-8041

 

and to:

 

Hess Corporation

1185 Avenue of the Americas

New York, New York 10036

Attention: Timothy B. Goodell, General Counsel

Telephone: 212-536-8004

Fax: 212-536-8241

 

If to any ZaZa Party:

 

ZaZa Energy France S.A.S.

ZaZa France S.A.S.

ZaZa International Holding LLC

c/o ZaZa Energy Corporation

1301 McKinney Street, Suite 3000

Houston, Texas 77010

Attention: Scott Gaille, Chief Compliance Officer

Telephone: 713-595-1900

Fax: 713-595-1919

 

25

--------------------------------------------------------------------------------


 

A Party may change its address for notice by notice to the other Party in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

 

Section 13.2 Tax, Recording Fees, Similar Taxes & Fees.

 

(a)                                  Other Fees. Except as otherwise provided
herein, all costs and expenses (including legal and financial advisory fees and
expenses) incurred in connection with, or in anticipation of, this Agreement and
the transactions contemplated hereby shall be paid by the Party incurring such
expenses.

 

(b)                                 VAT. Where any VAT is or become chargeable
in respect of any amounts due under this Agreement, such amounts shall be
increased by a sum equal to the VAT so chargeable at the standard rate. For this
purpose, any Party receiving a payment under this Agreement shall deliver a
valid invoice to the Party making such payment, showing the amount of VAT
payable under the applicable Law. If the Tax authorities determine in writing
that VAT is not due in respect of any payment made between the parties under
this Agreement, then the Party having issued the relevant VAT invoice shall
issue to the other Party a revised invoice and shall (i) use its best endeavors
vis-à-vis the Tax authorities to obtain a refund of the VAT initially paid to
the Tax authorities and (ii) reimburse such VAT to the other Party, provided
that such VAT has been recovered from the Tax authorities.

 

Section 13.3 Governing Law; Arbitration.

 

(a)                                  Governing Law.        THIS AGREEMENT AND
THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF FRANCE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW WHICH WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 Arbitration.       Any Paris Basin Dispute
shall be exclusively and definitively resolved through final and binding
arbitration under the Rules of Arbitration of the ICC and the other provisions
of Exhibit J, it being the intention of the Parties that this is a broad form
arbitration agreement designed to encompass all possible Paris Basin Disputes
regardless of whether some or all of such disputes allegedly (i) are
extra-contractual in nature, (ii) sound in contract, tort, or otherwise,
(iii) are based on claims under federal or state statute, common law or
otherwise, or (iv) are based on claims for damages or any other relief, whether
at law in equity or otherwise.

 

Section 13.4 Waivers.  Any failure by a Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by such Party and
expressly identified as a waiver, but not in any other manner. No waiver of, or
consent to a change in, any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of, or consent to a change in, other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

 

26

--------------------------------------------------------------------------------


 

Section 13.5 Assignment.  No Party shall assign all or any part of this
Agreement, nor shall a Party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other Parties (which consent
may be withheld for any reason) and any assignment or delegation made without
such consent shall be void. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

Section 13.6 Entire Agreement.  This Agreement (including, for purposes of
certainty, the Appendix, Exhibits and Schedules attached hereto) and the
documents to be executed hereunder constitute the entire agreement between the
Parties pertaining to the subject matter hereof, and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof. For the
avoidance of doubt, the existing agreements between ZEF and Hess France shall
remain in force until they are terminated in accordance with this Agreement or
the documents delivered in connection herewith or otherwise amended in
accordance with this Agreement (in which case such amendment shall remain in
force until terminated in accordance with this Agreement or the documents
delivered in connection herewith).

 

Section 13.7 Amendment.  This Agreement may be amended or modified only by an
agreement in writing executed by all Parties and expressly identified as an
amendment or modification.

 

Section 13.8 No Third Party Beneficiaries.  Nothing in this Agreement shall
entitle any Person other than Hess France or ZEF to any claims, cause of action,
remedy or right of any kind, except the rights expressly provided in
Section 11.2 to the Persons described therein.

 

Section 13.9 Construction.  The Parties acknowledge that (a) the Parties have
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transaction contemplated hereby, (b) this
Agreement is the result of arms-length negotiations from equal bargaining
positions and (c) the Parties and their respective counsel participated in the
preparation and negotiation of this Agreement. Any rule of construction that a
contract be construed against the drafter shall not apply to the interpretation
or construction of this Agreement.

 

Section 13.10 Limitation on Damages.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, HESS FRANCE, ON THE ONE HAND, AND THE ZAZA PARTIES, ON THE OTHER
HAND, SHALL INDEMNIFY THE OTHER PARTY(IES) FOR THE AMOUNT OF ALL DIRECT DAMAGES
SUFFERED OR INCURRED BY THE OTHER PARTY(IES) PURSUANT TO ARTICLES 1150 AND 1151
OF THE FRENCH CIVIL CODE. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NONE
OF HESS FRANCE, ON THE ONE HAND, OR THE ZAZA PARTIES, ON THE OTHER HAND, SHALL
BE ENTITLED TO RECOVER FROM THE OTHER PARTY(IES) ANY INDIRECT, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING DAMAGES FOR LOST PROFITS OF ANY KIND, ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, EXCEPT TO THE EXTENT THAT ANY SUCH PARTY(IES) SUFFERS SUCH DAMAGES TO A
THIRD PARTY, WHICH DAMAGES

 

27

--------------------------------------------------------------------------------


 

(INCLUDING THE COSTS OF DEFENSE AND REASONABLE ATTORNEYS’ FEES INCURRED IN
CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE EXCLUDED BY THIS
SECTION AS TO RECOVERY HEREUNDER.

 

Section 13.11 Disclaimers.  EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET
FORTH IN ARTICLE 5 OR ARTICLE 6, (I) NO PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) EACH PARTY EXPRESSLY
DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY,
STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO THE
OTHER PARTY OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT
MAY HAVE BEEN PROVIDED TO ANY OTHER PARTY BY ANY OFFICER, DIRECTOR, EMPLOYEE,
AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF ANOTHER PARTY OR ANY OF ITS
AFFILIATES).

 

(b)                                  EXCEPT AS AND TO THE LIMITED EXTENT
EXPRESSLY SET FORTH IN ARTICLE 5 OR ARTICLE 6, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH PARTY EXPRESSLY DISCLAIMS ANY REPRESENTATION
OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) THE CONTENTS, CHARACTER OR
NATURE OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY
ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO ANY
ASSETS, (II) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
ANY ASSETS, (III) ANY ESTIMATES OF THE VALUE OF ANY ASSETS OR FUTURE REVENUES TO
BE GENERATED BY ANY ASSETS, (IV) THE PRODUCTION OF OR ABILITY TO PRODUCE
HYDROCARBONS FROM ANY ASSETS, (V) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF ANY ASSETS, (VI) THE CONTENT, CHARACTER
OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY ANY PARTY OR THIRD PARTIES WITH RESPECT TO ANY ASSETS,
(VII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO
ANOTHER PARTY OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY DISCUSSION OR PRESENTATION RELATING THERETO AND (VIII) ANY IMPLIED
OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EACH PARTY
FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED,
OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF THE
ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT HESS FRANCE SHALL BE DEEMED

 

28

--------------------------------------------------------------------------------


 

TO BE OBTAINING THE PARIS BASIN ASSETS IN THEIR PRESENT STATUS, CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR
UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND THAT HESS FRANCE HAS MADE
OR CAUSED TO BE MADE SUCH INSPECTIONS AS HESS FRANCE DEEMS APPROPRIATE.

 

(c)                                  EXCEPT AS AND TO THE LIMITED EXTENT SET
FORTH IN ARTICLE 5 OR ARTICLE 6, NO PARTY HAS AND NO PARTY WILL MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE PARIS BASIN ASSETS, AND NOTHING IN THIS
AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY,
AND HESS FRANCE SHALL BE DEEMED TO BE TAKING THE PARIS BASIN ASSETS “AS IS” AND
“WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND
HESS FRANCE HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS HESS
FRANCE DEEMS APPROPRIATE.

 

(d)                                  THE PARTIES AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE PROVISIONS IN THIS AGREEMENT IN
CAPITALIZED BOLD-TYPE FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE
LAW.

 

(e)                                  HESS FRANCE ACKNOWLEDGES THAT THE PARIS
BASIN ASSETS HAVE BEEN AND ARE INVOLVED IN THE PRODUCTION OF HYDROCARBONS AND AS
SUCH MAY HAVE “NATURALLY OCCURRING RADIOACTIVE MATERIAL” AND OTHER HAZARDOUS
MATERIALS PRESENT AT OR RELATED TO SUCH PARIS BASIN ASSETS AND HESS FRANCE IS
ACCEPTING THE PARIS BASIN ASSETS SUBJECT TO THE POTENTIAL PRESENCE OF SUCH
MATERIALS AND ALL RELATED ENVIRONMENTAL MATTERS.

 

Section 13.12 Time of Essence.  This Agreement contains a number of dates and
times by which performance or the exercise of rights is due, and the Parties
intend that each and every such date and time be the firm and final date and
time, as agreed. For this reason, each Party hereby waives and relinquishes any
right it might otherwise have to challenge its failure to meet any performance
or rights election date applicable to it on the basis that its late action
constitutes substantial performance, to require the other Parties to show
prejudice, or on any equitable grounds. Without limiting the foregoing, time is
of the essence in this Agreement. If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), then the date for giving such notice or
taking such action (and the expiration date of such period during which notice
is required to be given or action taken) shall be the next day which is a
Business Day.

 

29

--------------------------------------------------------------------------------


 

Section 13.13 Delivery of Records.  ZEF shall deliver to Hess France the Records
that constitute a part of the Paris Basin Assets 30 days following Closing.
Subject to the limitations set forth in the Investment Agreement and
Section 7.3, ZEF shall be entitled to retain copies of any of such Records
delivered pursuant hereto; provided that, for the avoidance of doubt, for a
period of one year from the date of this Agreement, no ZaZa Party shall use any
non-public geological, geophysical, geochemical or other similar non-public data
and information obtained in respect of any Permit prior to the Closing Date for
any purpose whatsoever, including in particular in connection with any bid for
or proposed acquisition of interests in any permit adjacent to a Permit;
provided further that, however, the foregoing provision shall not prohibit any
ZaZa Party from (i) disclosing such data or information to any bona fide
purchaser of ZEF or its assets and (ii) using such non-public data for the
purpose of any work under the Chateaurenard, St. Firmin Des Bois and Charmottes
permits.

 

Section 13.14 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any material adverse
manner to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

Section 13.15 Specific Performance.  The Parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms, irreparable damage would occur, no adequate remedy at Law would
exist and damages would be difficult to determine. To the fullest extent
available under applicable Law, the Parties shall be entitled to specific
performance of the terms hereof and immediate injunctive relief, without the
necessity of proving the inadequacy of money damages as a remedy or of posting
any bond, in addition to any other remedy available at law or in equity. To the
fullest extent possible, the Parties expressly waive the provisions of article
1142 of the French Civil Code.

 

[Signature Page Follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.

 

 

HESS OIL FRANCE

 

 

 

 

 

By:

Lee Beardslee Tacon Jr.

 

 

Lee Beardslee Tacon Jr., Duly Authorized

TKG

 

 

 

 

 

ZAZA ENERGY FRANCE

 

 

 

 

 

By:

Scott Gaille

 

 

Scott Gaille, Duly Authorized

 

 

 

 

 

ZAZA FRANCE S.A.S.

 

 

 

 

 

By:

Scott Gaille

 

 

Scott Gaille, Duly Authorized

 

 

 

 

 

ZAZA INTERNATIONAL HOLDING LLC

 

 

 

 

 

By:

Scott Gaille

 

 

Scott Gaille, Duly Authorized

 

--------------------------------------------------------------------------------


 

APPENDIX A

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE

AGREEMENT

 

DEFINITIONS

 

“Abandonment Approval” has the meaning set forth in Section 7.9.

 

“Adjusted True-up Payment” has the meaning set forth in Section 3.1.

 

“Affiliate” means, with respect to any Person, any Person that directly or
indirectly Controls, is Controlled by or is under common control with such
Person.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Amended and Restated Investment Agreement” means the Amended and Restated
Investment Agreement in the form of Exhibit G.

 

“Appraisal” has the meaning set forth in Section 5.8(e).

 

“Assignment Agreements” means the agreements listed in Exhibit L, subject to
such amendments as any Third Parties which are parties thereto may require and
to which ZEF and Hess France agree, such agreement not to be unreasonably
withheld.

 

“Business Day” means each calendar day except (a) Saturdays, Sundays, and
Federal holidays in the United States and (b) any bank holiday in France.

 

“Casualty Loss” has the meaning set forth in Section 4.1.

 

“Central Time” means the central standard time zone of the United States of
America.

 

“Claim Notice” has the meaning set forth in Section 11.3(b).

 

“Closing” has the meaning set forth in Section 9.1(b).

 

“Closing Date” has the meaning set forth in Section 9.1(b).

 

“CNCC” means Compagnie Nationale des Commissaires aux Comptes.

 

“Code” means the French Tax Code (Code general des impôts).

 

“Confidentiality Restrictions” has the meaning set forth in Section 7.3(b).

 

“Contracts” means any written or oral contract, agreement, agreement regarding
indebtedness, indenture, debenture, note, bond, loan, collective bargaining
agreement, lease, mortgage, franchise, license agreement, purchase order,
binding bid, commitment, letter of credit or any other legally binding
arrangement, including farmin and farmout agreements; participation, exploration
and development agreements, crude oil, condensate, and natural gas purchase and
sale, gathering, transportation, and marketing agreements; operating agreements;

 

1

--------------------------------------------------------------------------------


 

area of mutual interest agreements (including any similar agreements); balancing
agreements; unitization agreements; processing agreements; facilities or
equipment leases; and other similar Contracts, but excluding, however, any
Permit or other instrument creating or evidencing an interest in real or
immovable property.

 

“Control” means the ability to direct the management and policies of a Person
through ownership of voting shares or other equity rights, pursuant to a written
agreement, or otherwise. The terms “Controls” and “Controlled by” and other
derivatives shall be construed accordingly.

 

“Covenant Survival Period” has the meaning set forth in Section 11.4(b).

 

“Damages” means the amount of any actual liability, loss, cost, expense, claim,
award or judgment incurred or suffered by any Person (to be indemnified under
this Agreement) arising out of or resulting from the indemnified matter, whether
attributable to personal injury, illness or death, property damage or loss,
contract claims (including contractual indemnity claims), torts, or otherwise,
including reasonable fees and expenses of attorneys, consultants, accountants or
other agents and experts reasonably incident to matters indemnified against, and
the costs of investigation or monitoring of such matters, and the costs of
enforcement of the indemnity.

 

“Delegation of Authority” means the Delegation of Authority in the form of
Exhibit H.

 

“Easements” means all surface fee interests, easements, licenses, servitudes
(servitudes), rights-of-way, surface leases and other rights to use the surface.

 

“Effective Time” means June 1, 2012 as of 12:00 am in the jurisdiction where the
applicable property being transferred is located.

 

“Environmental Laws” means all Laws of any Governmental Authority having
jurisdiction over the property in question addressing pollution or protection of
the environment and all regulations implementing the foregoing that are
applicable to the operation and maintenance of the Assets. The term
“Environmental Laws” shall include all amendments of the foregoing.

 

“Environmental Liabilities” means any and all environmental response costs
(including costs of remediation and disposal and decontamination of wastes and
contaminated media), damages, natural resource damages, settlements, consulting
fees, expenses, penalties, fines, orphan share, prejudgment and post-judgment
interest, court costs, attorneys’ fees and other liabilities incurred or imposed
(i) pursuant to any order, notice of responsibility, directive (including
requirements embodied in Environmental Laws), injunction, judgment or similar
act (including settlements) by any Governmental Authority to the extent arising
out of any violation of, or remedial obligation under, any Environmental Laws
which are attributable to the ownership or operation of the property in question
or (ii) pursuant to any claim or cause of action by a Governmental Authority or
other Person for personal injury, illness or death, property damage, damage to
natural resources, remediation or response costs to the extent arising out of
any violation of, or any remediation obligation under, any Environmental Laws
which is attributable to the ownership or operation of the property in question.

 

“Escrow Agent” means JPMorgan Chase Bank, NA.

 

2

--------------------------------------------------------------------------------


 

“Escrow Agreement” means the Escrow Agreement in the form mutually agreeable to
the Parties and the Escrow Agent.

 

“Esternay Prospective Permit Area” means those area and coordinates set forth on
Exhibit M.

 

“Excluded Records” means (a) all corporate, financial, income and franchise Tax
and legal records of ZEF that relate to such Party’s business generally, (b) any
records to the extent disclosure or transfer is restricted by any Third Party
license agreement, other Third Party agreement or applicable Law (in each case)
without payment of fees or other material penalties, (c) all legal records and
legal files of ZEF and all other work product of and attorney-client
communications with any of ZEF’s legal counsel (other than copies of (i) title
opinions, (ii) Contracts and Permits (including the Paris Basin Permits) and
(iii) records and files with respect to any previous litigation matters relating
to such assets or litigation or claims for which Hess France is assuming), and
(d) personnel records.

 

“Execution Date” has the meaning set forth in Preamble of this Agreement.

 

“Existing Paris Basin Permits” has the meaning set forth in Section 7.2(a).

 

“Funding Agreement” has the meaning set forth in the Recitals.

 

“GAAP” means generally accepted accounting principles applicable in France
consistent with French Laws and regulations and the regulations and guidance of
the CNCC.

 

“Government Notification” means the form of application for French Governmental
Approval in respect of each Paris Basin Asset substantially in the form of
Exhibit B-2.

 

“Governmental Approval” means, in accordance with Article 43 of Decree no
2006-648 dated 2 June 2006:

 

(a)           the written consent of the relevant Governmental Authority to the
transfer of a contractual working interest in each of the Paris Basin Permits;

 

(b)           the expiry of two months from the date on which the Government
Notification was received by the relevant Government Authority, provided that
during such two-month period, the relevant Governmental Authority has neither
raised any objection nor requested a further extension of two months to consider
the request; or

 

(c)           where the relevant Governmental Authority has requested an
extension of two months, the expiry of a period of four months from the date on
which the Government Notification was received by the relevant Government
Authority, provided that the relevant Governmental Authority has not raised any
objection to the request.

 

“Governmental Authority” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority or independent
administrative authority (autorité administrative indépendante) of France any
other country or any state, province, prefect, municipality, locality or other
government or political subdivision thereof, or

 

3

--------------------------------------------------------------------------------


 

any quasi-governmental or private body exercising any administrative, executive,
judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority.

 

“Hess France” has the meaning set forth in the Preamble of this Agreement.

 

“Hess Parent” means Hess Corporation, a Delaware corporation.

 

“Hess Group” means Hess France and each of Hess France’s current and former
Affiliates, and all of such Persons’ respective officers, directors, employees,
agents, advisors and other Representatives.

 

“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof.

 

“ICC” means the International Chamber of Commerce.

 

“Imbalances” means any imbalance at the wellhead between the amount of
Hydrocarbons produced from any applicable Well and allocated to ZEF and the
shares of production from such Well to which such Party was entitled, or at the
pipeline flange (or inlet flange at a processing plant) between the amount of
Hydrocarbons nominated by or allocated to such Party and the Hydrocarbons
actually delivered on behalf of such Party at that point.

 

“Indemnified Person” has the meaning set forth in Section 11.3(a).

 

“Indemnifying Person” has the meaning set forth in Section 11.3(a).

 

“Investment Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“Knowledge” of a specified Person means all information actually known to (a) in
the case of a Person who is an individual, such Person, or (b) in the case of a
Person which is a corporation or other entity, an officer of such Person or a
manager of such Person who devoted substantive attention to matters of such
nature during the ordinary course of his employment by such Person.

 

“Laws” means all statutes, rules, regulations, ordinances, orders, codes,
rulings, writ, injunction decree (décret), arrêté or other official act of or by
any Governmental Authority.

 

“LIBOR” means the offered rate per annum for deposits of U.S. Dollars for a
period of one month that appears on Reuters Screen LIBOR 01 Page as of
11:00 A.M. (London, England time) and shall be determined as of the first day of
the loan (or the next succeeding Business Day if such first day is not a
Business Day) and shall thereafter be redetermined as of the first Business Day
of each succeeding month.

 

“Outstanding Accounts Payable” has the meaning set forth in Section 7.8(a).

 

“Paris Basin Assets” means all of ZEF’s right, title and interest in and to the
following:

 

4

--------------------------------------------------------------------------------


 

(a)           the Paris Basin Permits;

 

(b)           all Wells located upon the Paris Basin Permits (the “Paris Basin
Wells”);

 

(c)           all Pipelines located upon the Paris Basin Permits and/or Paris
Basin Easements or used or held for use in connection therewith (the “Paris
Basin Pipelines”);

 

(d)           all Easements located upon the Paris Basin Permits or used or held
for use exclusively in connection therewith (collectively, the “Paris Basin
Easements,” and together with the Paris Basin Permits and Paris Basin Wells, the
“Paris Basin Properties”);

 

(e)           all Personal Property located upon the Paris Basin Properties or
used or held for use exclusively in connection therewith (the “Paris Basin
Personal Property”);

 

(f)            all Contracts (i) to the extent applicable to the Paris Basin
Properties or other Paris Basin Assets or to the production of Hydrocarbons
therefrom and (ii) by which Hess France will be bound or the Paris Basin
Properties will be subject on or after the Effective Time, including the
Contracts described in Exhibit A-2 (collectively, the “Paris Basin Contracts”);

 

(g)           all Hydrocarbons produced from or attributable to the Paris Basin
Permits or the Paris Basin Wells on and after the Effective Time;

 

(h)           to the extent owned or licensed by ZEF and to the extent it can be
transferred without payment of license or transfer fees, or to the extent Hess
France agrees to pay a third party for applicable transfer or license fees, all
geophysical and other seismic and related technical data and information
relating to the Paris Basin Properties;

 

(i)            all claims and causes of action held by ZEF or its Affiliates
with respect to the existence, ownership or operation of the Paris Basin Assets;
and

 

(j)            all Records relating exclusively to the Paris Basin Properties
and/or other Paris Basin Assets (the “Paris Basin Records”).

 

The term “Paris Basin Assets” shall not include any of the following: (i) all
rights and interests of ZEF or its Affiliates (x) under any policy or agreement
of insurance held by ZEF or its Affiliates, and (y) under any bond held by ZEF
or its Affiliates, (ii) any Taxes, Tax refunds or Tax carry-forward amounts
attributable to such assets prior to the Effective Time, (iii) vehicles, and
(iv) all of ZEF’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks and logos.

 

“Paris Basin Assumed Obligations” means all obligations and liabilities
(including Environmental Liabilities), known or unknown, with respect to or
arising from, the Paris Basin Combined Assets whether prior to, on or after the
Effective Time, including obligations and liabilities arising prior to, on or
after the Effective Time relating in any manner to the condition, use, ownership
or operation of the Paris Basin Combined Assets and further including
obligations arising prior to, on or after the Effective Time to (a) furnish
makeup gas or settle Imbalances attributable to the Paris Basin Combined Assets
according to the terms of applicable

 

5

--------------------------------------------------------------------------------


 

gas sales, processing, gathering or transportation Contracts, (b) pay working
interests, royalties, overriding royalties and other interest owners’ revenues
or proceeds attributable to sales of Hydrocarbons produced from the Paris Basin
Combined Assets, (c) pay the proportionate share attributable to the Paris Basin
Combined Assets to properly plug and abandon any and all of the Paris Basin
Wells, including those of such Wells that are temporarily abandoned, (d) pay the
proportionate share attributable to the Paris Basin Combined Assets to dismantle
or decommission and remove any of the Paris Basin Properties and other property
of whatever kind related to or associated with operations and activities
conducted by whomever on the Paris Basin Combined Assets, (e) pay the
proportionate share attributable to the Paris Basin Combined Assets to abandon,
clean up, restore or remediate the premises covered by or related to the Paris
Basin Combined Assets in accordance with applicable agreements and Laws, and
(f) pay the proportionate share attributable to the Paris Basin Combined Assets
to perform all obligations applicable to or imposed on the lessee, owner, or
operator under the Paris Basin Permits and the Paris Basin Contracts, or as
required by any Law; but excluding, in all such instances (i) matters for which
the ZaZa Parties are obligated to indemnify the Hess Group pursuant to
Section 11.2(b)(i) or Section 11.2(b)(ii) and (ii) all Taxes for which the ZaZa
Parties are responsible hereunder.

 

“Paris Basin Combined Assets” means the Transfer Working Interests (as defined
in the Investment Agreement) and the Paris Basin Assets.

 

“Paris Basin Contracts” has the meaning set forth in subsection (f) of the
definition of Paris Basin Assets.

 

“Paris Basin Dispute” means any dispute, controversy or claim (of any and every
kind or type, whether based on contract, tort, statute, regulation, or
otherwise) arising out of, relating to, or connected with this Agreement, any
other contract or instrument entered into in connection herewith (“Transaction
Documents”) or the transactions undertaken in connection with this Agreement or
any or all of the Transaction Documents, including any dispute concerning the
existence, validity, interpretation, performance, breach, or termination of any
or all of this Agreement and the Transaction Documents.

 

“Paris Basin Easements” has the meaning set forth in subsection (d) of the
definition of Paris Basin Assets.

 

“Paris Basin Existing Agreements” has the meaning set forth in the Recitals of
this Agreement.

 

“Paris Basin ORRI” has the meaning set forth in the Paris Basin ORRI Agreement.

 

“Paris Basin ORRI Agreement” means the Paris Basin ORRI Agreement in the form of
Exhibit C.

 

“Paris Basin Permits” means those permits and pending permits and all existing
applications and topfiles for new permits filed by either Hess France or ZEF (or
both) or any of their respective Affiliates, in each case as such permits,
applications and topfiles are described in Exhibit A-1, together with all rights
derived therefrom, including any concessions granted in

 

6

--------------------------------------------------------------------------------


 

respect of any of the foregoing but excluding, for the avoidance of doubt,
Chateaurenard, St. Firmin Des Bois and Chamiottes permits held by ZEF.

 

“Paris Basin Personal Property” has the meaning set forth in subsection (e) of
the definition of Paris Basin Assets.

 

“Paris Basin Properties” has the meaning set forth in subsection (d) of the
definition of Paris Basin Assets.

 

“Paris Basin Records” has the meaning set forth in subsection (j) of the
definition of Paris Basin Assets.

 

“Paris Basin Transfer Documents” means the transfer documents in respect of each
Paris Basin Asset, substantially in the form attached hereto as Exhibit B-1,
subject to such amendments as any Third Parties which are parties thereto may
require and to which ZEF and Hess France agree, such agreement not to be
unreasonably withheld.

 

“Paris Basin Wells” has the meaning set forth in subsection (b) of the
definition of Paris Basin Assets.

 

“Party” and “Parties” have the meanings set forth in the Preamble of this
Agreement.

 

“Pending Paris Basin Permits” has the meaning set forth in Section 7.2(c).

 

“Permits” means any permits, approvals or authorizations by, or filings with,
Govermnental Authorities with respect to the Paris Basin Assets.

 

“Permitted Encumbrances” means any and all of the following:

 

(a)           the terms and conditions of the Paris Basin Permits;

 

(b)           all unit agreements, pooling agreements, operating agreements,
farmout agreements, Hydrocarbon production sales contracts, division orders and
other similar Contracts applicable to the property in question disclosed in
writing to Hess France;

 

(c)           required Third Party consents to assignments and similar transfer
restrictions disclosed in writing to Hess France;

 

(d)           all rights to consent by, required notices to, filings with, or
other actions by Govermnental Authorities in connection with the sale or
conveyance of the property in question if they are not required or customarily
obtained in the region where such property is located prior to the sale or
conveyance;

 

(e)           excepting circumstances where such rights have already been
triggered, rights of reassignment arising upon final intention to abandon or
release the property in question;

 

7

--------------------------------------------------------------------------------


 

(f)            easements, rights-of-way, covenants, servitudes (servitudes),
permits, surface leases and other rights in respect of surface operations which
do not prevent or adversely affect operations as currently conducted on the
property in question;

 

(g)           all rights reserved to or vested in any Governmental Authorities
to control or regulate the property in question in any manner or to assess Tax
with respect to such property, the ownership, use or operation thereof, or
revenue, income or capital gains with respect thereto, and all obligations and
duties under all applicable Laws of any such Governmental Authority or under any
franchise, grant, license or permit issued by any Governmental Authority; and

 

(h)           the Contracts listed in Exhibit A-2.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Government Body or any other entity.

 

“Personal Property” means all equipment, machinery, tools, fixtures and other
tangible personal property and improvements.

 

“Pre-Closing Date” shall mean the date of the closing and consummation of the
transactions under the Texas DOA.

 

“Pre-Closing Documents” means counterparts of (a) the Paris Basin Transfer
Documents, (b) the Delegation of Authority, (c) a certificate in the form of
Exhibit D-1 duly executed by an authorized officer of each of Hess France, dated
as of Pre-Closing Date, certifying on behalf of Hess France that the conditions
set forth in Section 8.2(a) and clause (ii) of the last paragraph in Section 8.1
have been fulfilled, (d) a certificate in the form of Exhibit D-2 duly executed
by an authorized officer of ZEF, dated as of Pre-Closing Date, certifying on
behalf of ZEF that the conditions set forth in Section 8.1(a) and clause (ii) of
the last paragraph of Section 8.2 have been fulfilled, (e) the SEP Assignment
Agreements; (f) the Assignment Agreements; (g) the Escrow Agreement; (h) the
Amended and Restated Investment Agreement; (i) the Termination and Mutual
Release; and (j) if granted as of the Pre-Closing Date, a copy of the
Governmental Approval.

 

“Prime Rate” means the rate of interest published from time to time as the
“Prime Rate” in the “Money Rates” section of The Wall Street Journal.

 

“Property Costs” means (a) all operating and production expenses (including
costs of insurance, rentals, shut-in payments and royalty payments; title
examination and curative actions; ad valorem, property, severance, production
and similar Taxes attributable to the ownership or operation of the Paris Basin
Assets or the production of Hydrocarbons therefrom; and gathering, processing
and transportation costs in respect of Hydrocarbons produced from the Paris
Basin Properties) and capital expenditures (including costs of drilling and
completing wells and costs of acquiring equipment) incurred in the ownership and
operation of the Paris Basin Assets, and (b) overhead costs charged to the Paris
Basin Assets under the applicable operating agreement (société en
participation); but excluding liabilities, losses, costs, and expenses
attributable to:

 

8

--------------------------------------------------------------------------------


 

(i)            except to the extent charged to a ZaZa Party under any applicable
operating agreement (société en participation); (A) claims, investigations,
administrative proceedings, arbitration or litigation directly or indirectly
arising out of or resulting from actual or claimed personal injury, illness or
death; (B) property damage; (C) environmental damage or contamination; (D) other
torts; (E) private rights of action given under any Law; or (F) violation of any
Law;

 

(ii)           depletion, depreciation, amortization and other noncash
accounting entries;

 

(iii)          any claims for indemnification, contribution or reimbursement
from any Third Party with respect to liabilities, losses, costs and expenses of
the type described in preceding subsections (i) and (ii), whether such claims
are made pursuant to contract or otherwise; and

 

(iv)          any costs incurred by a Party in connection with any obligation of
such Party to pay, reimburse or indemnify the other Parties hereunder.

 

“Public Announcement Restrictions” has the meaning set forth in Section 7.3(a).

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Reasonable Efforts” mean commercially reasonable efforts, provided, however,
that “Reasonable Efforts” shall not include the obligation to expend money
(other than reasonable out-of-pocket costs) or to assume or guaranty any
obligation to obtain any such waiver, consent or approval.

 

“Records” means with respect to the Paris Basin Assets, originals of any files,
records, maps, information, and data, whether written or electronically stored,
relating solely to such assets, including: (i) land and title records (including
abstracts of title, title opinions, and title curative documents); (ii) contract
files; (iii) correspondence; (iv) operations, environmental, production, and
accounting records; and (v) production, facility and well records and data;
provided that the “Records” shall not include any Excluded Records.

 

“Representatives” means (i) partners, employees, officers, directors, members,
equity owners and counsel of a Party or any of its Affiliates or any prospective
purchaser of a Party or an interest in a Party; and (ii) any consultant or agent
retained by a Party or the parties listed in subsection (i) above.

 

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated February 21, 2012, as amended, among ZaZa Parent and the holders of the
securities delivered pursuant thereto.

 

“SEP Assignment Agreements” means the form of SEP Assignment Agreement in
respect of Champrose and Mairy Permits substantially in the form of Exhibit I,
subject to such amendments as any Third Parties which are parties thereto may
require and to which ZEF and Hess France agree, such agreement not to be
unreasonably withheld.

 

9

--------------------------------------------------------------------------------


 

“Solvent” means with respect to each ZaZa Party, as determined after giving
effect to the Investment Agreement and the consummation of the transactions
under the Texas DOA, (a) the fair value of the property of such Person is
greater than the total amount of its liabilities, including contingent
liabilities, (b) such Person reasonably believes the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the probable liability of such Person on its current debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay such debts
and liabilities as they mature, and (d) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. For purposes of this definition, the amount of
contingent liabilities is computed as the amount that, in the light of all the
facts and circumstances existing on the dates that the representations set forth
in Section 5.18 are made, represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Succession Tax Liability” has the meaning given in Section 12.2.

 

“Survival Period” has the meaning given in Section 11.4(a).

 

“Target Date” has the meaning given in Section 2 of Exhibit K.

 

“Tax” or “Taxes” means (i) all taxes, assessments, fees, unclaimed property and
escheat obligations, and other charges of any kind whatsoever imposed by any
Governmental Authority, including any federal, state, local and/or foreign
income tax, surtax, remittance tax, presumptive tax, net worth tax, special
contribution tax, production tax, value added tax, withholding tax, gross
receipts tax, windfall profits tax, profits tax, ad valorem tax, personal
property tax, real property tax, sales tax, goods and services tax, service tax,
transfer tax, use tax, excise tax, premium tax, stamp tax, motor vehicle tax,
entertainment tax, insurance tax, capital stock tax, franchise tax, occupation
tax, payroll tax, employment tax, unemployment tax, disability tax, alternative
or add-on minimum tax and estimated tax, (ii) any interest, fine, penalty or
additions to tax imposed by a Governmental Authority in connection with any item
described in clause (i), and (iii) any liability in respect of any item
described in clauses (i) or (ii) above, that arises by reason of a contract,
assumption, transferee or successor liability, operation of Law (including by
reason of participation in a consolidated, combined or unitary Tax Return) or
otherwise

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimated Tax filing, claim for
refund or other document (including any attachments thereto and amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Governmental Authority with respect to any Tax.

 

“Termination and Mutual Release” means the Termination and Mutual Release in
substantially the form of Exhibit F.

 

“Texas Dispute” has the meaning given such term in the Texas DOA.

 

“Texas DOA” means that certain Texas Division of Assets Agreement by and among
Hess Parent, ZaZa Parent and ZaZa Energy, dated as of even date herewith.

 

10

--------------------------------------------------------------------------------


 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“Third Person Claim” has the meaning set forth in Section 11.3(b).

 

“Titleholder” means a holder of the legal title in a Paris Basin Permit granted
under the French code minier and Decree no 2006-648.

 

“True-up Payment” means an amount equal to $0, subject to adjustment as provided
in Section 3.1.

 

“VAT” means value added tax.

 

“Well” means each oil, gas, water, carbon dioxide or injection well located upon
the Paris Basin Permits, whether producing, shut-in or temporarily abandoned.

 

“ZaZa “ has the meaning set forth in the Preamble of this Agreement.

 

“ZaZa Energy” means ZaZa Energy, LLC, a Texas limited liability company.

 

“ZaZa France” has the meaning set forth in the Preamble of this Agreement.

 

“ZaZa Group” means ZEF, ZaZa France and ZaZa and each of such Parties’ current
and former Affiliates, and all of such Persons’ respective officers, directors,
employees, agents, advisors and other Representatives.

 

“ZaZa Lenders” means the purchasers under the Securities Purchase Agreement.

 

“ZaZa Parent” means ZaZa Corporation, a Delaware corporation.

 

“ZaZa Party” means ZEF, ZaZa France or ZaZa, as the context requires, and “ZaZa
Parties” means all of them.

 

“ZEF” has the meaning set forth in the Preamble of this Agreement.

 

11

--------------------------------------------------------------------------------

 

 